Fill in this information to identify the case:
Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                           ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:    Income

1. Gross revenue from business
    ¨ None
     Identify the beginning and ending dates of the debtor’s fiscal year,       Sources of revenue                  Gross revenue
     which may be a calendar year                                               (Check all that apply)              (before deductions and
                                                                                                                    exclusions)


     From the beginning of the
                                         From 1/1/2020 to 7/25/2020
                                                                                þ Operating a business              $7,255,835.04
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     For prior year:                     From 1/1/2019 to 12/31/2019
                                                                                þ Operating a business              $12,618,535.34
                                                                                ¨ Other: _________________

     For the year before that:           From 1/1/2018 to 12/31/2018
                                                                                þ Operating a business              $10,173,633.99
                                                                                ¨ Other: _________________


2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
    lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    þ None
                                                                                Description of sources of           Gross revenue from
                                                                                revenue                             each source
                                                                                                                    (before deductions and
                                                                                                                    exclusions)

     From the beginning of the
                                         From __________ to __________          _________________________           $___________________
     fiscal year to filing date:


                                         From __________ to __________          _________________________           $___________________


                                         From __________ to __________          _________________________           $___________________




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 1
           Case: 20-30579             Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                        Page 1 of
                                                                  273
Debtor      Professional Financial Investors, Inc.                                                               Case number (if known) 20-30604



 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days
       before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
       adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       ¨ None
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.1.     17 - PISF XVII                                         6/12/2020    $1,266.96                 ¨ Secured debt
                                                                                                       ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.2.     17 - PISF XVII                                         6/12/2020    $1,151.79                 ¨ Secured debt
                                                                                                       ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.3.     18 - PISF XVIII                                        6/12/2020    $613.95                   ¨ Secured debt
                                                                                                       ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.4.     18 - PISF XVIII                                        6/12/2020    $511.62                   ¨ Secured debt
                                                                                                       ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.5.     18 - PISF XVIII                                        6/12/2020    $358.14                   ¨ Secured debt
                                                                                                       ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: OTHER - INTRACOMPANY


Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 2
             Case: 20-30579             Doc# 34        Filed: 08/18/20 Entered: 08/18/20 23:43:13                         Page 2 of
                                                                   273
Debtor     Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604

        Creditor’s name and address                      Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.6.    18 - PISF XVIII                                  6/12/2020    $204.66                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: OTHER - INTRACOMPANY
        Creditor’s name and address                      Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.7.    1CLASS - 1ST CLASS SCREENS LLC                   6/9/2020     $62.96                  ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
        Creditor’s name and address                      Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.8.    1CLASS - 1ST CLASS SCREENS LLC                   6/9/2020     $62.04                  ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
        Creditor’s name and address                      Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.9.    1CLASS - 1ST CLASS SCREENS LLC                   6/9/2020     $55.97                  ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.10.    1CLASS - 1ST CLASS SCREENS LLC                   6/9/2020    $22.73                  ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.11.    1CLASS - 1ST CLASS SCREENS LLC                   5/11/2020   $84.99                  ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 3
            Case: 20-30579            Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                 Page 3 of
                                                                273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.12.    1CLASS - 1ST CLASS SCREENS LLC                  5/11/2020   $65.28                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.13.    1CLASS - 1ST CLASS SCREENS LLC                  5/11/2020   $55.97                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.14.    1CLASS - 1ST CLASS SCREENS LLC                  5/11/2020   $24.86                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.15.    1CLASS - 1ST CLASS SCREENS LLC                  5/11/2020   $14.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.16.    20 - PROFESSIONAL INVESTORS 20, LLC             4/29/2020   $2,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.17.    20 - PROFESSIONAL INVESTORS 20, LLC             4/27/2020   $115,000.00             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 4
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 4 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.18.    21 - PROFESSIONAL INVESTORS 21, LLC             4/29/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.19.    21 - PROFESSIONAL INVESTORS 21, LLC             4/28/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.20.    21 - PROFESSIONAL INVESTORS 21, LLC             4/27/2020   $161,000.00             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.21.    22 - PROFESSIONAL INVESTORS 22, LLC             6/12/2020   $1,202.70               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.22.    22 - PROFESSIONAL INVESTORS 22, LLC             6/12/2020   $601.35                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.23.    22 - PROFESSIONAL INVESTORS 22, LLC             4/29/2020   $7,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 5
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 5 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.24.    22 - PROFESSIONAL INVESTORS 22, LLC             4/27/2020   $80,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.25.    23 - PI 23, LLC                                 6/26/2020   $405.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.26.    23 - PI 23, LLC                                 6/23/2020   $10,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.27.    23 - PI 23, LLC                                 6/12/2020   $25,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.28.    23 - PI 23, LLC                                 6/11/2020   $12,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.29.    23 - PI 23, LLC                                 4/29/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 6
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 6 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.30.    23 - PI 23, LLC                                 4/27/2020   $60,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.31.    24 - PI 24, LLC                                 7/1/2020    ($2,000.00)             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.32.    24 - PI 24, LLC                                 6/26/2020   $129.90                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.33.    24 - PI 24, LLC                                 6/16/2020   $2,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.34.    24 - PI 24, LLC                                 6/16/2020   $2,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.35.    24 - PI 24, LLC                                 6/11/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 7
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 7 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.36.    24 - PI 24, LLC                                 4/29/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.37.    24 - PI 24, LLC                                 4/27/2020   $7,500.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.38.    25 - 25, LLC                                    6/26/2020   $30.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.39.    25 - 25, LLC                                    6/11/2020   $40,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.40.    25 - 25, LLC                                    5/22/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.41.    25 - 25, LLC                                    4/29/2020   $4,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 8
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 8 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.42.    25 - 25, LLC                                    4/28/2020   $2,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.43.    25 - 25, LLC                                    4/27/2020   $41,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.44.    26 - 26, LLC                                    6/12/2020   $17,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.45.    26 - 26, LLC                                    6/11/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.46.    26 - 26, LLC                                    5/28/2020   $1,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.47.    26 - 26, LLC                                    5/22/2020   $25,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 9
           Case: 20-30579         Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 9 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.48.    26 - 26, LLC                                   4/29/2020   $6,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.49.    26 - 26, LLC                                   4/27/2020   $55,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.50.    27 - PI 27, LLC                                6/12/2020   $35,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.51.    27 - PI 27, LLC                                5/22/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.52.    27 - PI 27, LLC                                5/13/2020   $15,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.53.    27 - PI 27, LLC                                5/12/2020   $20,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 10
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 10 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.54.    27 - PI 27, LLC                                5/12/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.55.    27 - PI 27, LLC                                5/11/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.56.    27 - PI 27, LLC                                4/29/2020   $4,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.57.    27 - PI 27, LLC                                4/28/2020   $2,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.58.    27 - PI 27, LLC                                4/27/2020   $40,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.59.    29 - 29, LLC                                   5/22/2020   $1,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 11
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 11 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.60.    29 - 29, LLC                                   4/29/2020   $3,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.61.    30 - PROFESSIONAL INVESTORS 30, LLC            6/12/2020   $18,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.62.    32 - PROFESSIONAL INVESTORS 32                 6/29/2020   $4,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.63.    32 - PROFESSIONAL INVESTORS 32                 4/29/2020   $4,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.64.    32 - PROFESSIONAL INVESTORS 32                 4/27/2020   $21,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.65.    34 - PI 34 LLC                                 6/26/2020   $40.20                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 12
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 12 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.66.    34 - PI 34 LLC                                 6/16/2020   $7,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.67.    34 - PI 34 LLC                                 6/15/2020   $35,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.68.    34 - PI 34 LLC                                 6/15/2020   $20,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.69.    34 - PI 34 LLC                                 5/28/2020   $1,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.70.    34 - PI 34 LLC                                 5/22/2020   $15,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.71.    34 - PI 34 LLC                                 5/20/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 13
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 13 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.72.    34 - PI 34 LLC                                 5/12/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.73.    34 - PI 34 LLC                                 5/8/2020    $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.74.    34 - PI 34 LLC                                 4/29/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.75.    34 - PI 34 LLC                                 4/27/2020   $80,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.76.    35 - PI 35 LLC                                 4/27/2020   $6,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.77.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $2,786.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 14
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 14 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.78.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,997.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.79.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,558.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.80.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,526.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.81.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,452.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.82.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,280.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.83.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $1,175.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 15
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 15 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.84.    350IGN - 350 IGNACIO CONDOMINIUM               7/24/2020   $118.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.85.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $2,786.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.86.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,997.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.87.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,558.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.88.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,526.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.89.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,452.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 16
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 16 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.90.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,280.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.91.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $1,175.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.92.    350IGN - 350 IGNACIO CONDOMINIUM               7/23/2020   $118.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.93.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $2,786.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.94.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,997.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.95.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,558.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 17
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 17 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.96.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,526.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.97.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,452.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.98.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,280.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.99.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020    $1,175.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.100.    350IGN - 350 IGNACIO CONDOMINIUM               7/9/2020   $118.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.101.    350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $2,786.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 18
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 18 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.102.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $2,786.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.103.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,997.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.104.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,997.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.105.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,558.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.106.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,558.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.107.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,526.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 19
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 19 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.108.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,526.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.109.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,452.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.110.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,452.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.111.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,280.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.112.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,280.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.113.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,175.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 20
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 20 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.114.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $1,175.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.115.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $118.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.116.   350IGN - 350 IGNACIO CONDOMINIUM               7/8/2020   $118.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.117.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020   $2,786.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.118.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020   $1,997.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.119.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020   $1,558.00               ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 21
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 21 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.120.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020    $1,526.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.121.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020    $1,452.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.122.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020    $1,280.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.123.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020    $1,175.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.124.   350IGN - 350 IGNACIO CONDOMINIUM               5/1/2020    $118.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.125.   36 - PROFESSIONAL INVESTORS 36, LLC            6/29/2020   $4,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 22
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 22 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.126.   36 - PROFESSIONAL INVESTORS 36, LLC            6/26/2020   $87.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.127.   36 - PROFESSIONAL INVESTORS 36, LLC            4/29/2020   $6,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.128.   37 - PI 37 LLC                                 4/28/2020   $15,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.129.   39 - PROFESSIONAL INVESTORS 39, LLC            6/12/2020   $2,079.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.130.   40 - PROFESSIONAL INVESTORS 40, LLC            5/1/2020    $40,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.131.   40 - PROFESSIONAL INVESTORS 40, LLC            4/29/2020   $8,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 23
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 23 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.132.   40 - PROFESSIONAL INVESTORS 40, LLC             4/27/2020   $55,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.133.   41 - 19 MERRYDALE                               6/11/2020   $13,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.134.   41 - 19 MERRYDALE                               4/29/2020   $3,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.135.   41 - 19 MERRYDALE                               4/28/2020   $2,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.136.   41 - 19 MERRYDALE                               4/27/2020   $10,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.137.   42 - PROFESSIONAL INVESTORS 42, LLC             4/29/2020   $8,000.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INTRACOMPANY


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 24
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 24 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.138.   42 - PROFESSIONAL INVESTORS 42, LLC            4/28/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.139.   42 - PROFESSIONAL INVESTORS 42, LLC            4/28/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.140.   44 - PROFESSIONAL INVESTORS 44, LLC            4/30/2020   $100,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.141.   45 - PROFESSIONAL INVESTORS 45, LLC            4/28/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.142.   46 - PROFESSIONAL INVESTORS 46, LLC            6/11/2020   $8,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.143.   46 - PROFESSIONAL INVESTORS 46, LLC            4/29/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 25
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 25 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.144.   46 - PROFESSIONAL INVESTORS 46, LLC            4/27/2020   $15,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.145.   49 - PFI 49 LLC                                6/9/2020    $25,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.146.   49 - PFI 49 LLC                                6/2/2020    $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.147.   49 - PFI 49 LLC                                5/28/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.148.   49 - PFI 49 LLC                                5/27/2020   $593.36                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.149.   49 - PFI 49 LLC                                5/26/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 26
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 26 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.150.   49 - PFI 49 LLC                                5/22/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.151.   49 - PFI 49 LLC                                5/11/2020   $55,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.152.   49 - PFI 49 LLC                                4/28/2020   $30,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.153.   50 - PI50, LLC                                 6/16/2020   $45,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.154.   7 - PISF VII                                   6/12/2020   $1,125.21               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.155.   7 - PISF VII                                   5/1/2020    $306.85                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 27
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 27 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.156.   7 - PISF VII                                   5/1/2020    ($306.85)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.157.   AARP - AARP MEDICARERX PREFERRED               6/2/2020    $91.90                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.158.   AARP - AARP MEDICARERX PREFERRED               5/5/2020    $91.90                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.159.   ACEGAR - CHASE ACE GARDEN I GIFT EMPORI        7/23/2020   $7.62                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.160.   ACEGAR - CHASE ACE GARDEN I GIFT EMPORI        7/23/2020   $7.62                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.161.   ACEGAR - CHASE ACE GARDEN I GIFT EMPORI        6/9/2020    $8.46                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 28
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 28 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.162.   ACEGAR - CHASE ACE GARDEN I GIFT EMPORI        5/22/2020   $5.44                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.163.   ACSERV - AC SERVICES GARDENING                 7/8/2020    $1,175.00               ¨ Secured debt
         MAINTENANCE
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.164.   ACSERV - AC SERVICES GARDENING                 7/8/2020    $1,150.00               ¨ Secured debt
         MAINTENANCE
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.165.   ACSERV - AC SERVICES GARDENING                 7/8/2020    $675.00                 ¨ Secured debt
         MAINTENANCE
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.166.   ADVLAS - ADVANTAGE LASER PRODUCTS              5/12/2020   $515.11                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.167.   ALIRIO - AVILAS                                7/23/2020   $1,467.23               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 29
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 29 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.168.   ALIRIO - AVILAS                                6/9/2020    $2,546.24               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.169.   ALIRIO - AVILAS                                6/9/2020    $1,970.26               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.170.   ALIRIO - AVILAS                                6/9/2020    $1,316.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.171.   ALIRIO - AVILAS                                6/9/2020    $49.87                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.172.   ALIRIO - AVILAS                                6/9/2020    $47.48                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.173.   ALIRIO - AVILAS                                5/26/2020   $236.23                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 30
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 30 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.174.   ALIRIO - AVILAS                                5/26/2020   $148.26                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.175.   ALIRIO - AVILAS                                5/26/2020   $59.61                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.176.   ALIRIO - AVILAS                                5/26/2020   $45.52                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.177.   ALIRIO - AVILAS                                5/26/2020   $24.10                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.178.   ALIRIO - AVILAS                                5/26/2020   $11.79                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.179.   ALIRIO - AVILAS                                5/11/2020   $3,405.77               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 31
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 31 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.180.   ALIRIO - AVILAS                                5/11/2020   $3,405.77               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.181.   ALIRIO - AVILAS                                5/11/2020   $3,204.67               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.182.   ALIRIO - AVILAS                                5/11/2020   $1,817.63               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.183.   ALIRIO - AVILAS                                5/11/2020   $1,527.90               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.184.   ALIRIO - AVILAS                                5/11/2020   $867.07                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.185.   ALIRIO - AVILAS                                5/11/2020   $867.07                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 32
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 32 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.186.   ALIRIO - AVILAS                                5/11/2020   $866.13                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.187.   ALIRIO - AVILAS                                5/11/2020   $683.81                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.188.   ALIRIO - AVILAS                                5/11/2020   $469.24                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.189.   ALIRIO - AVILAS                                5/11/2020   $315.52                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.190.   ALIRIO - AVILAS                                5/11/2020   $275.97                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.191.   ALIRIO - AVILAS                                5/11/2020   $244.86                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 33
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 33 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.192.   ALIRIO - AVILAS                                5/11/2020   $212.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.193.   ALIRIO - AVILAS                                5/11/2020   $169.04                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.194.   ALIRIO - AVILAS                                5/11/2020   $127.53                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.195.   ALIRIO - AVILAS                                5/11/2020   $111.85                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.196.   ALIRIO - AVILAS                                5/11/2020   $94.66                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.197.   ALIRIO - AVILAS                                5/11/2020   $78.04                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 34
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 34 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.198.   ALIRIO - AVILAS                                5/11/2020   $68.63                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.199.   ALIRIO - AVILAS                                5/11/2020   $26.43                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.200.   ALIRIO - AVILAS                                5/11/2020   $25.20                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.201.   AMAZON -                                       6/11/2020   $107.06                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.202.   AMERITAS - AMERITAS LIFE INSURANCE CORP.       7/22/2020   $1,024.76               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.203.   AMERITAS - AMERITAS LIFE INSURANCE CORP.       6/15/2020   $1,096.48               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 35
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 35 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.204.   AMERITAS - AMERITAS LIFE INSURANCE CORP.       5/15/2020   $1,002.44               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.205.   ANTHEM - ANTHEM BLUE CROSS                     6/5/2020    $250.53                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.206.   ANTHEM - ANTHEM BLUE CROSS                     6/5/2020    $227.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.207.   ANTHEM - ANTHEM BLUE CROSS                     6/5/2020    $49.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.208.   ANTHEM - ANTHEM BLUE CROSS                     5/7/2020    $250.53                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.209.   ANTHEM - ANTHEM BLUE CROSS                     5/7/2020    $227.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 36
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 36 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.210.   ANTHEM - ANTHEM BLUE CROSS                     5/7/2020    $49.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.211.   ARMANINO - ARMANINO LLP                        7/23/2020   $150,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.212.   ARMANINO - ARMANINO LLP                        7/23/2020   $122,071.69             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.213.   ARMANINO - ARMANINO LLP                        7/15/2020   $112,546.35             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.214.   ARMANINO - ARMANINO LLP                        7/13/2020   $7,500.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.215.   ARMANINO - ARMANINO LLP                        6/17/2020   $250,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 37
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 37 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.216.   ASTI - A.S.T.I. SERVICES, INC.                   5/12/2020   $315.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.217.   AVICLE - AVILA'S CARPET CLEANING INC             6/9/2020    $132.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.218.   AVICLE - AVILA'S CARPET CLEANING INC             6/9/2020    $132.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.219.   AVICLE - AVILA'S CARPET CLEANING INC             6/9/2020    $132.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.220.   AVICLE - AVILA'S CARPET CLEANING INC             5/26/2020   $240.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR
         Creditor’s name and address                      Dates       Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.221.   AVICLE - AVILA'S CARPET CLEANING INC             5/26/2020   $240.00                 ¨ Secured debt
                                                                                              ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: SUPPLIER VENDOR


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 38
          Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 38 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.222.   AVICLE - AVILA'S CARPET CLEANING INC           5/26/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.223.   AVICLE - AVILA'S CARPET CLEANING INC           5/26/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.224.   AVICLE - AVILA'S CARPET CLEANING INC           5/26/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.225.   AVICLE - AVILA'S CARPET CLEANING INC           5/26/2020   $120.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.226.   AVICLE - AVILA'S CARPET CLEANING INC           5/26/2020   $110.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.227.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 39
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 39 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.228.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.229.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.230.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.231.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.232.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.233.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $132.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 40
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 40 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.234.   AVICLE - AVILA'S CARPET CLEANING INC           5/11/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.235.   AVILAS - AVILA'S CONSTRUCTION, INC             5/26/2020   $800.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.236.   AVILAS - AVILA'S CONSTRUCTION, INC             5/26/2020   $450.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.237.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $3,600.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.238.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $2,800.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.239.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $2,800.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 41
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 41 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.240.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $2,200.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.241.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $1,900.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.242.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $1,750.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.243.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $1,650.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.244.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $800.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.245.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $650.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 42
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 42 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.246.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.247.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.248.   AVILAS - AVILA'S CONSTRUCTION, INC             5/11/2020   $50.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.249.   BARKERA - ADAM BARKER                          6/19/2020   $60.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.250.   BAYCITI - BAY CITIES REFUSE SVC, INC.          7/23/2020   $1,409.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.251.   BAYCITI - BAY CITIES REFUSE SVC, INC.          5/12/2020   $1,409.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 43
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 43 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.252.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $600.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.253.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $550.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.254.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $475.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.255.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $425.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.256.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $325.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.257.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $325.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 44
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 44 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.258.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.259.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $225.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.260.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.261.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.262.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.263.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 45
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 45 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.264.   BECERRA - BECERRA LANDSCAPING                  7/23/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.265.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $600.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.266.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $550.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.267.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $475.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.268.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $475.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.269.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $425.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 46
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 46 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.270.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $325.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.271.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $325.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.272.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $300.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.273.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $225.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.274.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $225.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.275.   BECERRA - BECERRA LANDSCAPING                  7/8/2020   $100.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 47
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 47 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.276.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.277.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.278.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.279.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.280.   BECERRA - BECERRA LANDSCAPING                  7/8/2020    $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.281.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $1,200.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 48
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 48 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.282.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $1,100.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.283.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $950.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.284.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $950.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.285.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $850.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.286.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $850.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.287.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $650.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 49
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 49 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.288.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $650.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.289.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $600.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.290.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $450.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.291.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $450.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.292.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.293.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 50
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 50 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.294.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.295.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.296.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.297.   BECERRA - BECERRA LANDSCAPING                  5/22/2020   $100.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.298.   BENCOO - BENEFITS COORDINATORS, INC.           7/20/2020   $4,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.299.   BIDAURRETA - BIDAURRETA LANDSCAPE              7/23/2020   $127.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 51
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 51 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.300.   BIDAURRETA - BIDAURRETA LANDSCAPE              5/22/2020   $255.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.301.   BIDAURRETA - BIDAURRETA LANDSCAPE              5/12/2020   $255.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.302.   BLUESHIELD - BLUE SHIELD OF CALIFORNIA         7/23/2020   $595.26                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.303.   BLUESHIELD - BLUE SHIELD OF CALIFORNIA         6/30/2020   $595.26                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.304.   BLUESHIELD - BLUE SHIELD OF CALIFORNIA         5/26/2020   $595.26                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.305.   BOFA - BANK OF AMERICA                         6/12/2020   $5,385.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 52
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 52 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.306.   BOFA - BANK OF AMERICA                         5/5/2020    $3,500.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.307.   BOJFEL - FELIX RODRIQUEZ BOJORQUEZ             7/24/2020   $66.11                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.308.   BOJFEL - FELIX RODRIQUEZ BOJORQUEZ             6/16/2020   $184.87                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.309.   BOJFEL - FELIX RODRIQUEZ BOJORQUEZ             5/19/2020   $95.95                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.310.   BROWN - BROWN & BROWN INSURANCE                7/10/2020   $4,713.38               ¨ Secured debt
         SERVICES OF CALIFORNIA, INC.
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.311.   BUIBEN - BEN BUILDING MAINTENANCE              7/8/2020    $548.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 53
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 53 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.312.   BUIBEN - BEN BUILDING MAINTENANCE              7/8/2020    $420.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.313.   BUIBEN - BEN BUILDING MAINTENANCE              5/12/2020   $2,391.75               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.314.   CADISBUR - CALIFORNIA STATE                    7/24/2020   $715.00                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.315.   CADISBUR - CALIFORNIA STATE                    7/24/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.316.   CADISBUR - CALIFORNIA STATE                    7/15/2020   $715.00                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.317.   CADISBUR - CALIFORNIA STATE                    7/15/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 54
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 54 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.318.   CADISBUR - CALIFORNIA STATE                    6/30/2020   $357.50                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.319.   CADISBUR - CALIFORNIA STATE                    6/30/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.320.   CADISBUR - CALIFORNIA STATE                    6/15/2020   $357.50                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.321.   CADISBUR - CALIFORNIA STATE                    6/15/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.322.   CADISBUR - CALIFORNIA STATE                    5/29/2020   $827.50                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.323.   CADISBUR - CALIFORNIA STATE                    5/29/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 55
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 55 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.324.   CADISBUR - CALIFORNIA STATE                    5/15/2020   $827.50                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.325.   CADISBUR - CALIFORNIA STATE                    5/15/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.326.   CADISBUR - CALIFORNIA STATE                    4/30/2020   $827.50                 ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.327.   CADISBUR - CALIFORNIA STATE                    4/30/2020   $77.50                  ¨ Secured debt
         DISBURSEMENT UNIT
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.328.   CALFOL - CALIFORNIA FOLIAGE COMPANY            7/23/2020   $205.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.329.   CALFOL - CALIFORNIA FOLIAGE COMPANY            7/8/2020    $175.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 56
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 56 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.330.   CALFOL - CALIFORNIA FOLIAGE COMPANY            7/8/2020    $30.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.331.   CAMGAB - CAMPBELL                              7/24/2020   $162.04                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.332.   CAMGAB - CAMPBELL                              6/16/2020   $361.53                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.333.   CAMGAB - CAMPBELL                              5/19/2020   $60.84                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.334.   CAMJOE - CAMPAGNA                              7/24/2020   $56.78                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.335.   CAMJOE - CAMPAGNA                              7/8/2020    $87.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 57
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 57 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.336.   CAMJOE - CAMPAGNA                              7/8/2020    $60.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.337.   CAMJOE - CAMPAGNA                              7/8/2020    ($60.00)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.338.   CAMJOE - CAMPAGNA                              7/8/2020    ($87.25)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.339.   CAMJOE - CAMPAGNA                              5/19/2020   $87.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.340.   CAMJOE - CAMPAGNA                              5/19/2020   $19.76                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.341.   CAPINS - CAPITAL INSURANCE GROUP               7/16/2020   $5,006.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 58
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 58 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.342.   CAPINS - CAPITAL INSURANCE GROUP               7/16/2020   $5,006.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.343.   CAPINS - CAPITAL INSURANCE GROUP               7/16/2020   ($5,006.00)             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.344.   CAPINS - CAPITAL INSURANCE GROUP               7/7/2020    $1,916.64               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.345.   CAPINS - CAPITAL INSURANCE GROUP               7/7/2020    $340.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.346.   CAPINS - CAPITAL INSURANCE GROUP               6/3/2020    $1,916.64               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.347.   CAPINS - CAPITAL INSURANCE GROUP               6/3/2020    $340.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 59
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 59 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.348.   CAPINS - CAPITAL INSURANCE GROUP               5/4/2020    $1,916.64               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.349.   CAPINS - CAPITAL INSURANCE GROUP               5/4/2020    $340.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.350.   CAPONE - CAPITAL ONE BANK, N.A.                5/20/2020   $334.79                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.351.   CASH - CASH                                    6/12/2020   $2,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.352.   CASH - CASH                                    6/12/2020   ($2,000.00)             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.353.   CATO - GORDON CATO LANDSCAPE                   7/23/2020   $785.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 60
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 60 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.354.   CATO - GORDON CATO LANDSCAPE                   7/23/2020   $580.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.355.   CATO - GORDON CATO LANDSCAPE                   7/23/2020   $500.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.356.   CATO - GORDON CATO LANDSCAPE                   7/23/2020   $170.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.357.   CATO - GORDON CATO LANDSCAPE                   7/8/2020    $785.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.358.   CATO - GORDON CATO LANDSCAPE                   7/8/2020    $500.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.359.   CATO - GORDON CATO LANDSCAPE                   7/8/2020    $170.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 61
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 61 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.360.   CATO - GORDON CATO LANDSCAPE                   6/19/2020   $580.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.361.   CATO - GORDON CATO LANDSCAPE                   5/12/2020   $2,395.41               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.362.   CATO - GORDON CATO LANDSCAPE                   5/12/2020   $588.75                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.363.   CATO - GORDON CATO LANDSCAPE                   5/12/2020   $435.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.364.   CATO - GORDON CATO LANDSCAPE                   5/12/2020   $375.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.365.   CATO - GORDON CATO LANDSCAPE                   5/12/2020   $127.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 62
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 62 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.366.   CHEPPARD - CHEPPARD MULLIN RICHTER             7/13/2020   $50,000.00              ¨ Secured debt
         HAMPTON
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.367.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $1,530.00               ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.368.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $630.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.369.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $315.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.370.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $135.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.371.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $135.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 63
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 63 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.372.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          7/23/2020   $90.00                  ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.373.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $1,080.00               ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.374.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $765.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.375.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $585.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.376.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $450.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.377.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $450.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 64
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 64 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.378.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $225.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.379.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $225.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.380.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $180.00                 ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.381.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $90.00                  ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.382.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $90.00                  ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.383.   CHINAR - NARDELL CHITSAZ & ASSOCIATES          5/22/2020   $90.00                  ¨ Secured debt
         LLP
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 65
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 65 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.384.   CHRGRE - CHRISTOFFERSON                        5/19/2020   $113.49                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.385.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.386.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.387.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.388.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.389.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 66
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 66 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.390.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.391.   CITNOV - CITY OF NOVATO                        7/23/2020   $230.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.392.   CITNOV - CITY OF NOVATO                        7/23/2020   $55.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.393.   CITNOV - CITY OF NOVATO                        7/23/2020   $55.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.394.   CITNOV - CITY OF NOVATO                        7/23/2020   $33.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.395.   CITNOV - CITY OF NOVATO                        5/19/2020   $214.60                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 67
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 67 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.396.   CLEMOR - MORENO'S CLEANING SERVICES            7/23/2020   $557.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.397.   CLEMOR - MORENO'S CLEANING SERVICES            7/23/2020   $270.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.398.   CLEMOR - MORENO'S CLEANING SERVICES            6/8/2020    $427.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.399.   CLEMOR - MORENO'S CLEANING SERVICES            6/8/2020    $203.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.400.   CLEMOR - MORENO'S CLEANING SERVICES            6/8/2020    $200.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.401.   COHLIS - COHEN                                 7/24/2020   $2,301.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 68
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 68 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.402.   COHLIS - COHEN                                 7/20/2020   $1,404.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.403.   COHLIS - COHEN                                 7/2/2020    $858.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.404.   COHLIS - COHEN                                 6/19/2020   $780.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.405.   COHLIS - COHEN                                 6/5/2020    $364.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.406.   COHLIS - COHEN                                 5/23/2020   $923.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.407.   COHLIS - COHEN                                 5/8/2020    $871.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 69
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 69 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.408.   COMCAST - COMCAST                              7/23/2020   $90.06                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.409.   COMCAST - COMCAST                              7/23/2020   ($90.06)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.410.   COMCAST - COMCAST                              7/17/2020   $573.37                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.411.   COMCAST - COMCAST                              7/7/2020    $90.06                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.412.   COMCAST - COMCAST                              7/1/2020    $1,285.96               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.413.   COMCAST - COMCAST                              7/1/2020    $50.87                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 70
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 70 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.414.   COMCAST - COMCAST                              6/26/2020   $53.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.415.   COMCAST - COMCAST                              6/26/2020   $53.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.416.   COMCAST - COMCAST                              6/17/2020   $574.82                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.417.   COMCAST - COMCAST                              6/10/2020   $89.15                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.418.   COMCAST - COMCAST                              6/1/2020    $1,288.63               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.419.   COMCAST - COMCAST                              6/1/2020    $50.87                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 71
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 71 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.420.   COMCAST - COMCAST                              5/26/2020   $53.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.421.   COMCAST - COMCAST                              5/26/2020   $53.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.422.   COSTAR - COSTAR REALTY INFORMATION INC.        6/9/2020    $2,159.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.423.   CROEXT - CROWN & SHIELD EXTERMINATORS          7/23/2020   $160.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.424.   CROEXT - CROWN & SHIELD EXTERMINATORS          6/8/2020    $160.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.425.   CROEXT - CROWN & SHIELD EXTERMINATORS          6/8/2020    $145.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 72
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 72 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.426.   CROEXT - CROWN & SHIELD EXTERMINATORS          5/22/2020   $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.427.   CROEXT - CROWN & SHIELD EXTERMINATORS          5/22/2020   $80.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.428.   DAVIS - DAVIS SIGN COMPANY                     6/5/2020    ($305.20)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.429.   DAVIS - DAVIS SIGN COMPANY                     5/22/2020   $305.20                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.430.   DAVIS - DAVIS SIGN COMPANY                     5/22/2020   $109.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.431.   DEMFRA - FRANZI CONSTRUCTION AND               7/23/2020   $766.00                 ¨ Secured debt
         DEMOLITION
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 73
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 73 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.432.   DEPOT - HOME DEPOT CREDIT SERVICE              7/23/2020   $148.05                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.433.   DEPOT - HOME DEPOT CREDIT SERVICE              7/8/2020    $56.58                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.434.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $905.58                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.435.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $50.53                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.436.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $45.97                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.437.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $35.63                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 74
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 74 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.438.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $28.85                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.439.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $21.73                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.440.   DEPOT - HOME DEPOT CREDIT SERVICE              5/22/2020   $13.73                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.441.   DICFRA - DICKEY                                7/7/2020    $2,231.15               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.442.   DICFRA - DICKEY                                6/30/2020   $3,117.38               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.443.   DICFRA - DICKEY                                6/30/2020   $741.19                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 75
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 75 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.444.   DISCAR - DISCOVER                               6/12/2020   $560.90                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.445.   DISCAR - DISCOVER                               5/5/2020    $2,162.26               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.446.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020           $1,416.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.447.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020           $584.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.448.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020           $534.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.449.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020           $200.65                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 76
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 76 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.450.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020         $195.11                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.451.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020         $179.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.452.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 7/8/2020         $138.53                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.453.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $599.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.454.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $514.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.455.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $343.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 77
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 77 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.456.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $319.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.457.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $257.77                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.458.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $257.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.459.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $49.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.460.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $20.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.461.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $14.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 78
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 78 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.462.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $14.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.463.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 6/9/2020         $10.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.464.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 5/22/2020        $584.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.465.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 5/22/2020        $582.06                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.466.   DISWHO - R&B WHOLESALE DISTRIBUTORS, INC 5/22/2020        $139.76                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.467.   DMV - DEPT OF MOTOR VEHICLES                   7/8/2020   $481.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 79
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 79 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.468.   DMV - DEPT OF MOTOR VEHICLES                   7/8/2020    $473.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.469.   DOMGUEZ - DOMINGUEZ                            7/24/2020   $718.38                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.470.   DOMGUEZ - DOMINGUEZ                            7/24/2020   $718.38                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.471.   DOMGUEZ - DOMINGUEZ                            7/24/2020   $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.472.   DOMGUEZ - DOMINGUEZ                            7/24/2020   $65.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.473.   DOMGUEZ - DOMINGUEZ                            7/24/2020   $52.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 80
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 80 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.474.   DOMGUEZ - DOMINGUEZ                            7/24/2020   ($718.38)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.475.   DOMGUEZ - DOMINGUEZ                            7/23/2020   $240.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.476.   DOMGUEZ - DOMINGUEZ                            7/23/2020   $130.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.477.   DOMGUEZ - DOMINGUEZ                            7/23/2020   $65.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.478.   DOMGUEZ - DOMINGUEZ                            7/23/2020   $65.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.479.   DOMGUEZ - DOMINGUEZ                            7/23/2020   $65.25                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 81
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 81 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.480.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $105.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.481.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $105.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.482.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $101.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.483.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.484.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $72.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.485.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $72.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 82
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 82 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.486.   DOMGUEZ - DOMINGUEZ                            7/17/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.487.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $270.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.488.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.489.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.490.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.491.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 83
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 83 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.492.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $38.67                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.493.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $38.67                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.494.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $38.66                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.495.   DOMGUEZ - DOMINGUEZ                            6/29/2020   $30.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.496.   DOMGUEZ - DOMINGUEZ                            6/16/2020   $497.83                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.497.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $135.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 84
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 84 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.498.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $135.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.499.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.500.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $101.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.501.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.502.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $90.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.503.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $75.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 85
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 85 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.504.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $75.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.505.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $75.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.506.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $75.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.507.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.508.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.509.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 86
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 86 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.510.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.511.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.512.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $67.50                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.513.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $54.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.514.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $54.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.515.   DOMGUEZ - DOMINGUEZ                            6/12/2020   $54.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 87
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 87 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.516.   DOMGUEZ - DOMINGUEZ                            6/2/2020    $270.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.517.   DOMGUEZ - DOMINGUEZ                            6/2/2020    $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.518.   DOMGUEZ - DOMINGUEZ                            6/2/2020    $60.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.519.   DOMGUEZ - DOMINGUEZ                            5/29/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.520.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $150.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.521.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $120.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 88
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 88 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.522.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $120.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.523.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $75.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.524.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $60.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.525.   DOMGUEZ - DOMINGUEZ                            5/20/2020   $60.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.526.   DOMGUEZ - DOMINGUEZ                            5/15/2020   $145.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.527.   DOMGUEZ - DOMINGUEZ                            5/15/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 89
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 89 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.528.   DOMGUEZ - DOMINGUEZ                            5/15/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.529.   DOMGUEZ - DOMINGUEZ                            5/15/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.530.   DOMGUEZ - DOMINGUEZ                            5/15/2020   $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.531.   DOMGUEZ - DOMINGUEZ                            5/1/2020    $145.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.532.   DOMGUEZ - DOMINGUEZ                            5/1/2020    $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.533.   DOMGUEZ - DOMINGUEZ                            5/1/2020    $116.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 90
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 90 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.534.   DUJIL - DU                                     7/24/2020   $660.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.535.   DUJIL - DU                                     7/2/2020    $630.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.536.   DUJIL - DU                                     6/12/2020   $540.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.537.   DUJIL - DU                                     5/13/2020   $630.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.538.   DUJIL - DU                                     4/30/2020   $660.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.539.   EIS - EIS CONSULTING GROUP, INC.               7/23/2020   $4,751.60               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 91
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 91 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.540.   EIS - EIS CONSULTING GROUP, INC.               7/23/2020   $500.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.541.   EIS - EIS CONSULTING GROUP, INC.               7/23/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.542.   EIS - EIS CONSULTING GROUP, INC.               7/8/2020    $4,735.60               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.543.   EIS - EIS CONSULTING GROUP, INC.               5/11/2020   $4,762.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.544.   ELIMAR - MARC ELIAS MAINTENANCE                7/23/2020   $2,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.545.   ELIMAR - MARC ELIAS MAINTENANCE                6/9/2020    $2,500.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 92
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 92 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.546.   ELIMAR - MARC ELIAS MAINTENANCE                5/22/2020   $2,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.547.   ELMMIC - ELMORE                                7/24/2020   $646.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.548.   ELMMIC - ELMORE                                6/16/2020   $525.34                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.549.   ELMMIC - ELMORE                                5/19/2020   $391.95                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.550.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          7/24/2020   $505.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.551.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          7/15/2020   $505.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 93
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 93 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.552.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          6/30/2020   $505.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.553.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          6/15/2020   $505.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.554.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          5/29/2020   $505.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.555.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          5/15/2020   $561.88                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.556.   EMPDEV - EMPLOYMENT DEVELOPMENT DEPT.          4/30/2020   $449.99                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.557.   FARRWES - FARRWEST CONSTRUCTION                6/9/2020    $10,800.00              ¨ Secured debt
         GROUP INC.
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 94
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 94 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.558.   FEDEX - FEDERAL EXPRESS                        7/8/2020    $207.22                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.559.   FEDEX - FEDERAL EXPRESS                        5/22/2020   $511.43                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.560.   FICTSO - SONOMA COUNTY CLERK-RECORDER          5/14/2020   $121.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.561.   FISHMAN - FISHMAN SUPPLY COMPANY               7/23/2020   $1,695.06               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.562.   FISHMAN - FISHMAN SUPPLY COMPANY               7/23/2020   $149.95                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.563.   FISHMAN - FISHMAN SUPPLY COMPANY               7/8/2020    $201.09                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 95
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 95 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.564.   FRIEDMAN - HOME IMPROVEMENT                    7/8/2020   $12.63                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.565.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $133.14                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.566.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $52.86                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.567.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $44.87                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.568.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $31.31                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.569.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $21.98                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 96
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 96 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.570.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $18.60                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.571.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $17.09                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.572.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $15.42                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.573.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $10.27                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.574.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $9.66                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.575.   FRIEDMAN - HOME IMPROVEMENT                    6/9/2020   $7.52                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 97
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 97 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.576.   FRIEDMAN - HOME IMPROVEMENT                     6/9/2020    $3.29                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.577.   FRIEDMAN - HOME IMPROVEMENT                     6/9/2020    $2.52                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.578.   FRONTIER - FRONTIER COMMUNICATIONS              6/29/2020   $118.93                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.579.   FRONTIER - FRONTIER COMMUNICATIONS              5/28/2020   $118.93                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.580.   FTBP - 1106483052                               4/30/2020   $50.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.581.   GGI - GOLDEN GATE INVESTIGATIONS, INC.          7/24/2020   $3,600.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 98
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 98 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.582.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         7/8/2020    $3,600.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.583.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         7/8/2020    $2,850.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.584.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         6/24/2020   $4,275.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.585.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         6/24/2020   $3,600.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.586.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         6/24/2020   ($3,600.00)             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.587.   GGI - GOLDEN GATE INVESTIGATIONS, INC.         6/12/2020   $7,800.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 99
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 99 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.588.   GRAAAR - AARON GRAHAM                          7/24/2020   $66.11                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.589.   GRAAAR - AARON GRAHAM                          6/16/2020   $245.12                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.590.   GRAAAR - AARON GRAHAM                          5/19/2020   $145.23                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.591.   GREJAS - GREEN                                 7/24/2020   $46.51                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.592.   GREJAS - GREEN                                 7/8/2020    $87.18                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.593.   GREJAS - GREEN                                 7/8/2020    $9.78                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 100
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 100 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.594.   GREJAS - GREEN                                 6/16/2020   $204.05                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.595.   GREJAS - GREEN                                 5/1/2020    $1,868.87               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.596.   GREKIM - KIMBERLY GREENY                       6/26/2020   $1,380.24               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.597.   GREKIM - KIMBERLY GREENY                       6/26/2020   $1,193.46               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.598.   GREKIM - KIMBERLY GREENY                       6/16/2020   $20.18                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.599.   GUIROG - GUIA VILLANUEVA                       7/24/2020   $67.86                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 101
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 101 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.600.   GUIROG - GUIA VILLANUEVA                       7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.601.   GUIROG - GUIA VILLANUEVA                       6/16/2020   $98.87                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.602.   GUIROG - GUIA VILLANUEVA                       6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.603.   GUIROG - GUIA VILLANUEVA                       5/19/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.604.   GUIROG - GUIA VILLANUEVA                       5/4/2020    $1,839.15               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.605.   HANOVER - THE HANOVER INSURANCE                7/22/2020   $7,285.00               ¨ Secured debt
         COMPANY
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 102
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 102 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.606.   HEATTHOM - HEATHER THOMSON                     5/13/2020   $8,900.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.607.   HENROB - ROBERT HENDERSON                      5/1/2020    $209.94                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.608.   HERFRE - FREDDY HERNANDEZ                      7/24/2020   $160.30                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.609.   HERFRE - FREDDY HERNANDEZ                      6/16/2020   $226.98                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.610.   HERFRE - FREDDY HERNANDEZ                      5/19/2020   $153.86                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.611.   HERMAR - MARCOS HERRERA                        7/24/2020   $68.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 103
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 103 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.612.   HERMAR - MARCOS HERRERA                        7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.613.   HERMAR - MARCOS HERRERA                        6/16/2020   $55.58                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.614.   HERMAR - MARCOS HERRERA                        6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.615.   HERMAR - MARCOS HERRERA                        5/19/2020   $59.14                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.616.   HERMAR - MARCOS HERRERA                        5/19/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.617.   HILL - IGNACIO HILLS ASSOCIATION               7/23/2020   $1,847.05               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 104
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 104 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.618.   HILL - IGNACIO HILLS ASSOCIATION               7/23/2020   $1,581.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.619.   HILL - IGNACIO HILLS ASSOCIATION               7/9/2020    $1,847.05               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.620.   HILL - IGNACIO HILLS ASSOCIATION               7/9/2020    $1,581.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.621.   HILL - IGNACIO HILLS ASSOCIATION               7/8/2020    $1,847.05               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.622.   HILL - IGNACIO HILLS ASSOCIATION               7/8/2020    $1,847.05               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.623.   HILL - IGNACIO HILLS ASSOCIATION               7/8/2020    $1,581.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 105
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 105 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.624.   HILL - IGNACIO HILLS ASSOCIATION               7/8/2020    $1,581.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.625.   HILL - IGNACIO HILLS ASSOCIATION               5/1/2020    $1,847.05               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.626.   HILL - IGNACIO HILLS ASSOCIATION               5/1/2020    $1,581.39               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.627.   HILPAINT - HILCIAS PAINTING, INC               7/23/2020   $1,180.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.628.   HILPAINT - HILCIAS PAINTING, INC               5/22/2020   $480.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.629.   ILANE - IGNACIO LANE APARTMENTS                5/14/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 106
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 106 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.630.   ILANE - IGNACIO LANE APARTMENTS                5/8/2020    $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.631.   ILANE - IGNACIO LANE APARTMENTS                4/29/2020   $2,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.632.   INC - PISF, INC.                               6/16/2020   $90,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.633.   INC - PISF, INC.                               6/11/2020   $50,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.634.   INC - PISF, INC.                               6/10/2020   $150,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.635.   INC - PISF, INC.                               6/10/2020   $110,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 107
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 107 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.636.   INC - PISF, INC.                               6/10/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.637.   INC - PISF, INC.                               5/11/2020   $150,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.638.   INC - PISF, INC.                               5/8/2020    $650,000.00             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: OTHER - INTRACOMPANY
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.639.   INDEED - INDEED, INC.                          6/2/2020    $113.14                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.640.   INDEED - INDEED, INC.                          5/12/2020   $500.35                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.641.   INDEED - INDEED, INC.                          5/7/2020    $525.08                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 108
         Case: 20-30579          Doc# 34     Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 108 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.642.   INDWAT - WATER ONE INDUSTRIES, INC.            7/23/2020   $200.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.643.   INLAND - INLAND BUSINESS MACHINES INC.         7/23/2020   $5.70                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.644.   INLAND - INLAND BUSINESS MACHINES INC.         6/9/2020    $71.05                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.645.   IT1SOUR - IT1 SOURCE LLC                       7/23/2020   $105.63                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.646.   ITL - ITL CONSULTING, LLC                      7/24/2020   $6,294.10               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.647.   JACLAU - JACOBSON                              5/1/2020    $50,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 109
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 109 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.648.   KAISER - KAISER PERMANENTE                     7/23/2020   $23,840.35              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.649.   KAISER - KAISER PERMANENTE                     6/15/2020   $23,719.13              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.650.   KAISER - KAISER PERMANENTE                     5/15/2020   $24,637.23              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.651.   KELLY - KELLY-MOORE PAINT CO.,INC.             6/9/2020    $469.56                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.652.   KELLY - KELLY-MOORE PAINT CO.,INC.             5/11/2020   $720.23                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.653.   KELLY - KELLY-MOORE PAINT CO.,INC.             5/11/2020   $667.51                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 110
         Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 110 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.654.   KELLY - KELLY-MOORE PAINT CO.,INC.             5/11/2020   $384.11                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.655.   KELLY - KELLY-MOORE PAINT CO.,INC.             5/11/2020   $143.35                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.656.   KELLY - KELLY-MOORE PAINT CO.,INC.             5/11/2020   $38.47                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.657.   KESTEN - KESTEN                                7/23/2020   $1,080.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.658.   KESTEN - KESTEN                                6/9/2020    $760.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.659.   KESTEN - KESTEN                                5/11/2020   $1,800.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 111
         Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 111 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.660.   KWELEC - KW ELECTRIC                           7/8/2020    $500.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.661.   KWELEC - KW ELECTRIC                           7/8/2020    $102.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.662.   KWELEC - KW ELECTRIC                           6/9/2020    $250.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.663.   KWELEC - KW ELECTRIC                           6/9/2020    $72.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.664.   KWELEC - KW ELECTRIC                           5/12/2020   $3,465.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.665.   KWELEC - KW ELECTRIC                           5/12/2020   $3,375.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 112
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 112 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.666.   KWELEC - KW ELECTRIC                           5/12/2020   $500.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.667.   KWELEC - KW ELECTRIC                           5/12/2020   $250.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.668.   KWELEC - KW ELECTRIC                           5/12/2020   $250.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.669.   KWELEC - KW ELECTRIC                           5/12/2020   $81.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.670.   KWELEC - KW ELECTRIC                           5/12/2020   $43.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.671.   LIBERTY - LIBERTY MUTUAL INSURANCE             7/22/2020   $16,828.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 113
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 113 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.672.   LOGYOU - KEESAL, YOUNG LOGAN                   7/13/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.673.   LOOPNET - LOOPNET                              7/23/2020   $1,267.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.674.   LOOPNET - LOOPNET                              7/23/2020   $1,267.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.675.   LOOPNET - LOOPNET                              7/23/2020   $1,267.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.676.   LOOPNET - LOOPNET                              7/23/2020   $970.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.677.   LOOPNET - LOOPNET                              7/23/2020   $649.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 114
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 114 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.678.   LOOPNET - LOOPNET                              7/23/2020   $506.25                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.679.   LOOPNET - LOOPNET                              7/23/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.680.   LOOPNET - LOOPNET                              7/23/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.681.   LOOPNET - LOOPNET                              7/23/2020   $40.88                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.682.   LOOPNET - LOOPNET                              7/8/2020    $1,267.20               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.683.   LOOPNET - LOOPNET                              7/8/2020    $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 115
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 115 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.684.   LOPMIC - MICHAEL LOPEZ                         6/15/2020   $158.52                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.685.   LOPMIC - MICHAEL LOPEZ                         6/15/2020   $145.23                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.686.   LTSMAR - LTS OF MARIN                          7/23/2020   $405.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.687.   LTSMAR - LTS OF MARIN                          7/23/2020   $185.76                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.688.   LTSMAR - LTS OF MARIN                          7/23/2020   $38.06                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.689.   LUGTAM - TAMI PHILLIPS                         7/24/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 116
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 116 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.690.   LUGTAM - TAMI PHILLIPS                         6/15/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.691.   LUGTAM - TAMI PHILLIPS                         5/19/2020   $300.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.692.   MACANG - ANGELA MACON-BARKER                   7/24/2020   $156.78                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.693.   MACANG - ANGELA MACON-BARKER                   6/16/2020   $114.95                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.694.   MACANG - ANGELA MACON-BARKER                   5/19/2020   $124.43                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.695.   MAINT - HD SUPPLY FACILITIES MAINTENANCE       7/8/2020    $53.10                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 117
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 117 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.696.   MAINT - HD SUPPLY FACILITIES MAINTENANCE       6/9/2020    $21.65                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.697.   MARCLERK - MARIN COUNTY RECORDER               6/5/2020    $297.00                 ¨ Secured debt
         CLERK
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.698.   MARCLERK - MARIN COUNTY RECORDER               5/6/2020    $297.00                 ¨ Secured debt
         CLERK
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.699.   MARCLERK - MARIN COUNTY RECORDER               5/1/2020    $594.00                 ¨ Secured debt
         CLERK
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.700.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $834.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.701.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $568.47                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 118
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 118 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.702.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.703.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.704.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $433.70                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.705.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $390.33                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.706.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $387.63                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.707.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $346.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 119
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 119 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.708.   MARIN - MARIN SANITARY SERVICE                 7/17/2020   $260.22                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.709.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $834.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.710.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $568.47                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.711.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.712.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.713.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $433.70                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 120
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 120 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.714.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $387.63                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.715.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $346.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.716.   MARIN - MARIN SANITARY SERVICE                 6/19/2020   $260.22                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.717.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $834.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.718.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $568.47                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.719.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 121
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 121 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.720.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $520.44                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.721.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $433.70                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.722.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $387.63                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.723.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $346.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.724.   MARIN - MARIN SANITARY SERVICE                 5/15/2020   $260.22                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.725.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $7,589.79               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 122
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 122 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.726.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $3,360.03               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.727.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $3,327.28               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.728.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $3,107.11               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.729.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $88.02                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.730.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $46.91                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.731.   MARINTAX - MARIN COUNTY TAX COLLECTOR          6/10/2020   $29.28                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 123
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 123 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.732.   MARKRY - KRYSTAL MARTIN                        6/16/2020   $642.92                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.733.   MATLEO - MATA                                  7/24/2020   $394.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.734.   MATLEO - MATA                                  7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.735.   MATLEO - MATA                                  6/15/2020   $394.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.736.   MATLEO - MATA                                  6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.737.   MATLEO - MATA                                  5/19/2020   $394.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 124
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 124 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.738.   MATLEO - MATA                                  5/19/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.739.   MATRIX - MATRIX HG, INC                        7/23/2020   $1,416.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.740.   MATRIX - MATRIX HG, INC                        7/23/2020   $354.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.741.   MATRIX - MATRIX HG, INC                        7/23/2020   $177.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.742.   MATRIX - MATRIX HG, INC                        7/23/2020   $40.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.743.   MATRIX - MATRIX HG, INC                        7/23/2020   $40.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 125
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 125 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.744.   MATRIX - MATRIX HG, INC                        7/23/2020   $28.91                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.745.   MATRIX - MATRIX HG, INC                        7/8/2020    $3,660.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.746.   MATRIX - MATRIX HG, INC                        7/8/2020    $582.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.747.   MATRIX - MATRIX HG, INC                        7/8/2020    $354.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.748.   MATRIX - MATRIX HG, INC                        7/8/2020    $309.75                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.749.   MATRIX - MATRIX HG, INC                        7/8/2020    $309.75                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 126
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 126 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.750.   MATRIX - MATRIX HG, INC                        7/8/2020    $40.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.751.   MATRIX - MATRIX HG, INC                        7/8/2020    $40.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.752.   MATRIX - MATRIX HG, INC                        7/8/2020    $40.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.753.   MATRIX - MATRIX HG, INC                        5/22/2020   $1,753.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.754.   MATRIX - MATRIX HG, INC                        5/22/2020   $531.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.755.   MATRIX - MATRIX HG, INC                        5/22/2020   $85.02                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 127
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 127 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.756.   MATRIX - MATRIX HG, INC                        5/22/2020   $80.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.757.   MATRIX - MATRIX HG, INC                        5/12/2020   $2,248.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.758.   MCCBUI - MCC BUILDING MAINTENANCE, LLC         7/23/2020   $3,200.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.759.   MCCBUI - MCC BUILDING MAINTENANCE, LLC         7/23/2020   $1,600.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.760.   MELSAL - MELGOZA                               7/24/2020   $355.10                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.761.   MELSAL - MELGOZA                               7/24/2020   $50.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 128
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 128 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.762.   MELSAL - MELGOZA                               7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.763.   MELSAL - MELGOZA                               6/16/2020   $322.93                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.764.   MELSAL - MELGOZA                               6/15/2020   $50.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.765.   MELSAL - MELGOZA                               6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.766.   MELSAL - MELGOZA                               5/19/2020   $280.80                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.767.   MELSAL - MELGOZA                               5/19/2020   $50.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 129
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 129 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.768.   MELSAL - MELGOZA                               5/19/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.769.   MERIDCO - MERIDIAN COMMERCIAL                  7/23/2020   $20,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.770.   MERIDCO - MERIDIAN COMMERCIAL                  7/23/2020   $16,500.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.771.   MERIDCO - MERIDIAN COMMERCIAL                  7/23/2020   $3,500.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.772.   MEZSER - SERGIO MEZA CHOPIN                    7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.773.   MEZSER - SERGIO MEZA CHOPIN                    6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 130
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 130 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.774.   MEZSER - SERGIO MEZA CHOPIN                    5/19/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.775.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/23/2020   $698.90                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.776.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/23/2020   $451.94                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.777.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/23/2020   $142.64                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.778.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $661.17                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.779.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $434.86                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 131
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 131 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.780.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $305.60                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.781.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $98.15                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.782.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $81.77                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.783.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/17/2020   $77.58                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.784.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/16/2020   $487.72                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.785.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $506.70                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 132
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 132 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.786.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $487.24                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.787.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $295.81                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.788.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $205.30                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.789.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $105.83                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.790.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $81.29                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.791.   MMWD - MARIN MUNICIPAL WATER DISTRICT          7/15/2020   $77.20                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 133
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 133 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.792.   MMWD - MARIN MUNICIPAL WATER DISTRICT          6/30/2020   $257.16                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.793.   MMWD - MARIN MUNICIPAL WATER DISTRICT          6/30/2020   $179.85                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.794.   MODADI - ADIL MODAN                            7/24/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.795.   MODADI - ADIL MODAN                            6/15/2020   $25.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.796.   NAT - NATIONAL APPLIANCE SERVICE               5/22/2020   $224.54                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.797.   NERVIANI - NERVIANI                            7/23/2020   $73.33                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 134
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 134 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.798.   NMWD - NORTH MARIN WATER DISTRICT              7/10/2020   $1,490.26               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.799.   NMWD - NORTH MARIN WATER DISTRICT              7/10/2020   $325.35                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.800.   NMWD - NORTH MARIN WATER DISTRICT              7/10/2020   $207.33                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.801.   NMWD - NORTH MARIN WATER DISTRICT              7/7/2020    $94.20                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.802.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $809.91                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.803.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $580.03                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 135
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 135 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.804.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $396.86                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.805.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $369.31                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.806.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $322.62                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.807.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $309.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.808.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $162.71                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.809.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $127.06                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 136
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 136 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.810.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $115.84                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.811.   NMWD - NORTH MARIN WATER DISTRICT              6/19/2020   $31.57                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.812.   NMWD - NORTH MARIN WATER DISTRICT              6/18/2020   $94.20                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.813.   NMWD - NORTH MARIN WATER DISTRICT              6/18/2020   ($94.20)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.814.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/22/2020   $135.88                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.815.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/22/2020   $75.60                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 137
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 137 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.816.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/22/2020   $67.88                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.817.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/22/2020   $2.48                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.818.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $136.21                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.819.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $78.69                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.820.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $78.69                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.821.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $66.65                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 138
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 138 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.822.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $43.18                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.823.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $34.55                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.824.   NOVB - NOVATO BUILDERS SUPPLY, INC.            5/11/2020   $14.67                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.825.   NUMWEI - WEINSTEIN & NUMBERS, LLP              7/23/2020   $10,000.00              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.826.   NUMWEI - WEINSTEIN & NUMBERS, LLP              6/11/2020   $5,000.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.827.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $131.04                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 139
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 139 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.828.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $120.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.829.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $110.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.830.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $104.00                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.831.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $91.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.832.   ORKIN - ORKIN PEST CONTROL                     7/23/2020   $87.36                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.833.   ORKIN - ORKIN PEST CONTROL                     7/8/2020    $102.01                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 140
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 140 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.834.   ORKIN - ORKIN PEST CONTROL                     7/8/2020   $85.00                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.835.   ORKIN - ORKIN PEST CONTROL                     6/9/2020   $131.04                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.836.   ORKIN - ORKIN PEST CONTROL                     6/9/2020   $120.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.837.   ORKIN - ORKIN PEST CONTROL                     6/9/2020   $110.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.838.   ORKIN - ORKIN PEST CONTROL                     6/9/2020   $104.00                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.839.   ORKIN - ORKIN PEST CONTROL                     6/9/2020   $102.01                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 141
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 141 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.840.   ORKIN - ORKIN PEST CONTROL                     6/9/2020    $94.94                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.841.   ORKIN - ORKIN PEST CONTROL                     6/9/2020    $91.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.842.   ORKIN - ORKIN PEST CONTROL                     6/9/2020    $87.36                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.843.   ORKIN - ORKIN PEST CONTROL                     6/9/2020    $85.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.844.   ORKIN - ORKIN PEST CONTROL                     6/9/2020    $80.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.845.   PACHECO - OWNERS ASSOCIATION                   5/11/2020   $1,179.00               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 142
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 142 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.846.   PASMAR - MARA PASSETTI                         7/24/2020   $339.30                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.847.   PASMAR - MARA PASSETTI                         7/24/2020   $339.30                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.848.   PASMAR - MARA PASSETTI                         7/24/2020   ($339.30)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.849.   PASMAR - MARA PASSETTI                         6/16/2020   $269.63                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.850.   PASMAR - MARA PASSETTI                         5/19/2020   $263.95                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.851.   PBCC - PBCC                                    7/23/2020   $1,104.86               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 143
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 143 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.852.   PBCC - PBCC                                    7/8/2020    $1,020.99               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.853.   PBCC - PBCC                                    7/8/2020    $509.52                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.854.   PBCC - PBCC                                    5/11/2020   $1,020.99               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.855.   PCON - PACIFICONTRACT, INC                     6/9/2020    $962.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.856.   PCON - PACIFICONTRACT, INC                     6/9/2020    $962.50                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.857.   PESTBAY - BAY COUNTIES PEST CONTROL INC        7/23/2020   $95.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 144
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 144 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.858.   PESTBAY - BAY COUNTIES PEST CONTROL INC        6/9/2020    $95.00                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.859.   PGE - P.G.& E.                                 7/24/2020   $1,232.42               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.860.   PGE - P.G.& E.                                 7/24/2020   $448.10                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.861.   PGE - P.G.& E.                                 7/24/2020   $144.64                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.862.   PGE - P.G.& E.                                 7/23/2020   $520.46                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.863.   PGE - P.G.& E.                                 7/23/2020   $279.10                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 145
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 145 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.864.   PGE - P.G.& E.                                 7/23/2020   $197.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.865.   PGE - P.G.& E.                                 7/23/2020   $60.81                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.866.   PGE - P.G.& E.                                 7/23/2020   ($285.76)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.867.   PGE - P.G.& E.                                 7/22/2020   $126.98                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.868.   PGE - P.G.& E.                                 7/22/2020   $19.14                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.869.   PGE - P.G.& E.                                 7/22/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 146
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 146 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.870.   PGE - P.G.& E.                                 7/20/2020   $425.26                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.871.   PGE - P.G.& E.                                 7/20/2020   $395.22                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.872.   PGE - P.G.& E.                                 7/20/2020   $357.42                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.873.   PGE - P.G.& E.                                 7/20/2020   $121.87                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.874.   PGE - P.G.& E.                                 7/20/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.875.   PGE - P.G.& E.                                 7/17/2020   $11,462.07              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 147
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 147 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.876.   PGE - P.G.& E.                                 7/13/2020   $239.13                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.877.   PGE - P.G.& E.                                 7/9/2020    $93.65                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.878.   PGE - P.G.& E.                                 7/8/2020    $154.98                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.879.   PGE - P.G.& E.                                 7/8/2020    $72.30                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.880.   PGE - P.G.& E.                                 7/8/2020    $25.96                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.881.   PGE - P.G.& E.                                 7/8/2020    $17.57                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 148
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 148 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.882.   PGE - P.G.& E.                                 7/8/2020   $15.98                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.883.   PGE - P.G.& E.                                 7/8/2020   $7.50                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.884.   PGE - P.G.& E.                                 7/8/2020   $3.52                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.885.   PGE - P.G.& E.                                 7/6/2020   $249.68                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.886.   PGE - P.G.& E.                                 7/6/2020   $166.94                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.887.   PGE - P.G.& E.                                 7/6/2020   $130.90                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 149
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 149 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.888.   PGE - P.G.& E.                                 7/6/2020   $91.46                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.889.   PGE - P.G.& E.                                 7/6/2020   $81.95                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.890.   PGE - P.G.& E.                                 7/6/2020   $80.82                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.891.   PGE - P.G.& E.                                 7/6/2020   $77.20                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.892.   PGE - P.G.& E.                                 7/6/2020   $64.07                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.893.   PGE - P.G.& E.                                 7/6/2020   $59.27                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 150
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 150 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.894.   PGE - P.G.& E.                                 7/6/2020   $53.51                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.895.   PGE - P.G.& E.                                 7/6/2020   $37.73                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.896.   PGE - P.G.& E.                                 7/2/2020   $447.43                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.897.   PGE - P.G.& E.                                 7/2/2020   $70.32                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.898.   PGE - P.G.& E.                                 7/2/2020   $52.92                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.899.   PGE - P.G.& E.                                 7/2/2020   $13.71                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 151
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 151 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.900.   PGE - P.G.& E.                                 7/2/2020   ($17.86)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.901.   PGE - P.G.& E.                                 7/2/2020   ($17.86)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.902.   PGE - P.G.& E.                                 7/2/2020   ($17.86)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.903.   PGE - P.G.& E.                                 7/2/2020   ($35.72)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.904.   PGE - P.G.& E.                                 7/1/2020   $8.66                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.905.   PGE - P.G.& E.                                 7/1/2020   $8.66                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 152
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 152 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.906.   PGE - P.G.& E.                                 7/1/2020    $8.66                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.907.   PGE - P.G.& E.                                 7/1/2020    ($35.73)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.908.   PGE - P.G.& E.                                 6/30/2020   $374.09                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.909.   PGE - P.G.& E.                                 6/30/2020   $51.67                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.910.   PGE - P.G.& E.                                 6/30/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.911.   PGE - P.G.& E.                                 6/30/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 153
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 153 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.912.   PGE - P.G.& E.                                 6/25/2020   $866.42                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.913.   PGE - P.G.& E.                                 6/25/2020   $484.65                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.914.   PGE - P.G.& E.                                 6/25/2020   $322.32                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.915.   PGE - P.G.& E.                                 6/25/2020   $306.09                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.916.   PGE - P.G.& E.                                 6/25/2020   $252.77                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.917.   PGE - P.G.& E.                                 6/25/2020   $155.25                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 154
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 154 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.918.   PGE - P.G.& E.                                 6/25/2020   $69.06                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.919.   PGE - P.G.& E.                                 6/25/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.920.   PGE - P.G.& E.                                 6/25/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.921.   PGE - P.G.& E.                                 6/25/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.922.   PGE - P.G.& E.                                 6/25/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.923.   PGE - P.G.& E.                                 6/25/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 155
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 155 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.924.   PGE - P.G.& E.                                 6/25/2020   ($285.92)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.925.   PGE - P.G.& E.                                 6/23/2020   $163.04                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.926.   PGE - P.G.& E.                                 6/23/2020   $22.08                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.927.   PGE - P.G.& E.                                 6/23/2020   ($17.86)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.928.   PGE - P.G.& E.                                 6/23/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.929.   PGE - P.G.& E.                                 6/22/2020   $286.75                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 156
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 156 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.930.   PGE - P.G.& E.                                 6/22/2020   $91.46                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.931.   PGE - P.G.& E.                                 6/22/2020   $27.89                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.932.   PGE - P.G.& E.                                 6/22/2020   ($91.46)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.933.   PGE - P.G.& E.                                 6/19/2020   $426.96                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.934.   PGE - P.G.& E.                                 6/18/2020   $11,009.91              ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.935.   PGE - P.G.& E.                                 6/18/2020   $462.31                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 157
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 157 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.936.   PGE - P.G.& E.                                 6/18/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.937.   PGE - P.G.& E.                                 6/12/2020   $313.89                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.938.   PGE - P.G.& E.                                 6/8/2020    $83.55                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.939.   PGE - P.G.& E.                                 6/4/2020    $643.83                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.940.   PGE - P.G.& E.                                 6/4/2020    $110.32                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.941.   PGE - P.G.& E.                                 6/4/2020    $84.26                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 158
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 158 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.942.   PGE - P.G.& E.                                 6/4/2020   $75.30                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.943.   PGE - P.G.& E.                                 6/4/2020   $66.35                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.944.   PGE - P.G.& E.                                 6/4/2020   $53.53                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.945.   PGE - P.G.& E.                                 6/4/2020   $50.26                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.946.   PGE - P.G.& E.                                 6/4/2020   $45.12                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.947.   PGE - P.G.& E.                                 6/4/2020   $43.28                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 159
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 159 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.948.   PGE - P.G.& E.                                 6/4/2020   $30.04                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.949.   PGE - P.G.& E.                                 6/4/2020   $16.97                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.950.   PGE - P.G.& E.                                 6/2/2020   $600.75                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.951.   PGE - P.G.& E.                                 6/2/2020   $105.02                 ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.952.   PGE - P.G.& E.                                 6/2/2020   $45.37                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.953.   PGE - P.G.& E.                                 6/2/2020   $17.83                  ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 160
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 160 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.954.   PGE - P.G.& E.                                 6/2/2020   ($17.87)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.955.   PGE - P.G.& E.                                 6/2/2020   ($17.87)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.956.   PGE - P.G.& E.                                 6/2/2020   ($17.87)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.957.   PGE - P.G.& E.                                 6/2/2020   ($35.74)                ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.958.   PGE - P.G.& E.                                 6/1/2020   $7.85                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.959.   PGE - P.G.& E.                                 6/1/2020   $7.85                   ¨ Secured debt
                                                                                           ¨ Unsecured loan repayments
                                                                                           ¨ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 161
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 161 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.960.   PGE - P.G.& E.                                 6/1/2020    $7.85                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.961.   PGE - P.G.& E.                                 5/31/2020   $495.70                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.962.   PGE - P.G.& E.                                 5/31/2020   $83.34                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.963.   PGE - P.G.& E.                                 5/31/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.964.   PGE - P.G.& E.                                 5/31/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.965.   PGE - P.G.& E.                                 5/28/2020   $57.36                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 162
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 162 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.966.   PGE - P.G.& E.                                 5/28/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.967.   PGE - P.G.& E.                                 5/27/2020   $330.55                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.968.   PGE - P.G.& E.                                 5/27/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.969.   PGE - P.G.& E.                                 5/27/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.970.   PGE - P.G.& E.                                 5/27/2020   ($325.40)               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.971.   PGE - P.G.& E.                                 5/26/2020   $763.35                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 163
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 163 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.972.   PGE - P.G.& E.                                 5/26/2020   $547.42                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.973.   PGE - P.G.& E.                                 5/26/2020   $398.47                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.974.   PGE - P.G.& E.                                 5/26/2020   $338.34                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.975.   PGE - P.G.& E.                                 5/26/2020   $157.90                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.976.   PGE - P.G.& E.                                 5/26/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.977.   PGE - P.G.& E.                                 5/26/2020   ($17.87)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 164
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 164 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.978.   PGE - P.G.& E.                                 5/26/2020   ($1,006.56)             ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.979.   PGE - P.G.& E.                                 5/22/2020   $258.33                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.980.   PGE - P.G.& E.                                 5/22/2020   $161.16                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.981.   PGE - P.G.& E.                                 5/22/2020   $25.75                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.982.   PGE - P.G.& E.                                 5/22/2020   $21.71                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.983.   PGE - P.G.& E.                                 5/20/2020   $516.47                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 165
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 165 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.984.   PGE - P.G.& E.                                 5/20/2020   ($62.91)                ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.985.   PGE - P.G.& E.                                 5/18/2020   $8,406.95               ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.986.   PGE - P.G.& E.                                 5/18/2020   $603.52                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.987.   PGE - P.G.& E.                                 5/13/2020   $414.67                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.988.   PGE - P.G.& E.                                 5/11/2020   $159.02                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.989.   PGE - P.G.& E.                                 5/11/2020   $5.78                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 166
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 166 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.990.   PGE - P.G.& E.                                 5/1/2020    $676.38                 ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.991.   PGE - P.G.& E.                                 5/1/2020    $42.60                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.992.   PGE - P.G.& E.                                 5/1/2020    $15.32                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.993.   PINI - PINI ACE HARDWARE                       7/23/2020   $6.50                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.994.   PINI - PINI ACE HARDWARE                       7/23/2020   $2.72                   ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.995.   PINI - PINI ACE HARDWARE                       7/8/2020    $46.60                  ¨ Secured debt
                                                                                            ¨ Unsecured loan repayments
                                                                                            ¨ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            þ Other: SUPPLIER VENDOR


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 167
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 167 of
                                                           273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.996.    PINI - PINI ACE HARDWARE                       7/8/2020    $20.25                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.997.    PINI - PINI ACE HARDWARE                       7/8/2020    $19.47                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.998.    PINI - PINI ACE HARDWARE                       7/8/2020    $6.62                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.999.    PINI - PINI ACE HARDWARE                       6/9/2020    $54.23                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
           Creditor’s name and address                   Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1000.    PINI - PINI ACE HARDWARE                      6/9/2020    $14.03                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
           Creditor’s name and address                   Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1001.    PINI - PINI ACE HARDWARE                      5/22/2020   $51.41                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 168
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 168 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1002.   PINI - PINI ACE HARDWARE                       5/22/2020   $46.71                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1003.   PINI - PINI ACE HARDWARE                       5/22/2020   $32.59                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1004.   PINI - PINI ACE HARDWARE                       5/22/2020   $29.51                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1005.   PINI - PINI ACE HARDWARE                       5/22/2020   $22.92                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1006.   PINI - PINI ACE HARDWARE                       5/22/2020   $11.83                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1007.   PINI - PINI ACE HARDWARE                       5/11/2020   $56.94                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 169
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 169 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1008.   PINI - PINI ACE HARDWARE                       5/11/2020   $21.59                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1009.   PINI - PINI ACE HARDWARE                       5/11/2020   $13.58                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1010.   PINI - PINI ACE HARDWARE                       5/11/2020   $12.68                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1011.   PINI - PINI ACE HARDWARE                       5/11/2020   $9.11                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1012.   PINI - PINI ACE HARDWARE                       5/11/2020   $1.63                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1013.   PISF - PISF INC.                               5/13/2020   $550,000.00             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 170
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 170 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1014.   PRG - PAYROLL RESOURCE GROUP                   5/8/2020    $794,093.99             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OTHER - INVESTOR
                                                                                             INTEREST PAYMENT
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1015.   RAFALF - RAFAELA                               7/8/2020    $30.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1016.   REALTOR - MARIN ASSOCIATION OF REALTORS 5/20/2020          $187.75                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1017.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $728.34                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1018.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $510.80                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1019.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $510.80                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 171
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 171 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1020.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1021.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1022.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $275.55                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1023.   RECOLOGY - RECOLOGY SONOMA MARIN               7/20/2020   $97.60                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1024.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $728.34                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1025.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $510.80                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 172
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 172 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1026.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $510.80                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1027.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $436.98                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1028.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1029.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1030.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $275.55                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1031.   RECOLOGY - RECOLOGY SONOMA MARIN               6/17/2020   $97.60                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 173
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 173 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1032.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $728.34                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1033.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $574.34                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1034.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $510.80                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1035.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $436.98                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1036.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1037.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $293.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 174
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 174 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1038.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $275.55                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1039.   RECOLOGY - RECOLOGY SONOMA MARIN               5/20/2020   $97.60                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1040.   RECOVERY - MARIN RESOURCE RECOVERY             7/8/2020    $106.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1041.   RECOVERY - MARIN RESOURCE RECOVERY             7/8/2020    $39.75                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1042.   RECOVERY - MARIN RESOURCE RECOVERY             7/8/2020    $26.50                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1043.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $270.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 175
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 175 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1044.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $216.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1045.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $165.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1046.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $162.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1047.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $162.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1048.   REDWOOD - REDWOOD SECURITY SYSTEMS,            7/23/2020   $162.00                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1049.   REPUB - REPUBLIC INDEMNITY                     7/21/2020   $4,634.48               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 176
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 176 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1050.   REPUB - REPUBLIC INDEMNITY                     6/15/2020   $4,634.48               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1051.   REPUB - REPUBLIC INDEMNITY                     5/26/2020   $4,634.48               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1052.   RLUMBER - RAFAEL LUMBER                        5/22/2020   $1,047.32               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1053.   RODPAS - RODRIGUEZ FIRE PROTECTION             7/8/2020    $400.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1054.   ROMJAR - JAREK ROMERO                          7/24/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1055.   ROMJAR - JAREK ROMERO                          6/15/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 177
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 177 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1056.   ROMJAR - JAREK ROMERO                          5/19/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1057.   ROMJAR - JAREK ROMERO                          5/19/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1058.   ROMMAN - ROMERO                                6/30/2020   $7,741.85               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1059.   ROMMAN - ROMERO                                6/30/2020   $1,116.89               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1060.   ROMMAN - ROMERO                                5/19/2020   $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1061.   ROMMAN - ROMERO                                5/19/2020   ($100.00)               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 178
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 178 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1062.   SANSTE - SANDERS                               4/27/2020   $100,000.00             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1063.   SCHWAB - CHARLES SCHWAB & CO.                  7/24/2020   $3,229.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1064.   SCHWAB - CHARLES SCHWAB & CO.                  7/15/2020   $3,229.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1065.   SCHWAB - CHARLES SCHWAB & CO.                  6/30/2020   $4,834.10               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1066.   SCHWAB - CHARLES SCHWAB & CO.                  6/15/2020   $4,834.10               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1067.   SCHWAB - CHARLES SCHWAB & CO.                  5/29/2020   $4,834.10               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 179
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 179 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1068.   SCHWAB - CHARLES SCHWAB & CO.                  5/15/2020   $4,834.13               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1069.   SCHWAB - CHARLES SCHWAB & CO.                  4/30/2020   $4,834.10               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1070.   SECOND - SECOND NATURE INTERIOR PLANT          7/23/2020   $272.75                 ¨ Secured debt
          CO.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1071.   SECOND - SECOND NATURE INTERIOR PLANT          6/9/2020    $272.75                 ¨ Secured debt
          CO.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1072.   SECOND - SECOND NATURE INTERIOR PLANT          5/22/2020   $272.75                 ¨ Secured debt
          CO.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1073.   SHADYL - DYLAN SHARIATPANAHY                   6/26/2020   $1,812.59               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 180
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 180 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1074.   SHADYL - DYLAN SHARIATPANAHY                   6/26/2020   $1,573.50               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1075.   SHADYL - DYLAN SHARIATPANAHY                   6/15/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1076.   SIGCEN - SMALL/WALRAVEN LLC                    7/23/2020   $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1077.   SIGCEN - SMALL/WALRAVEN LLC                    7/23/2020   $78.29                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1078.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $1,561.24               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1079.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $590.63                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 181
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 181 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1080.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $500.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1081.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $250.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1082.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1083.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1084.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1085.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $71.26                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 182
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 182 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1086.   SIGCEN - SMALL/WALRAVEN LLC                    7/8/2020    $62.76                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1087.   SILKEN - SILVERMAN                             5/4/2020    $50,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1088.   SONCLERK - SONOMA COUNTY CLERK,                7/9/2020    $89.00                  ¨ Secured debt
          RECORDER
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1089.   SONCLERK - SONOMA COUNTY CLERK,                5/20/2020   $89.00                  ¨ Secured debt
          RECORDER
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1090.   SONGAR - SONOMA GARBAGE COLLECTORS,            7/8/2020    $440.74                 ¨ Secured debt
          INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1091.   SONGAR - SONOMA GARBAGE COLLECTORS,            6/9/2020    $440.74                 ¨ Secured debt
          INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 183
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 183 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1092.   SONGAR - SONOMA GARBAGE COLLECTORS,            6/9/2020    $440.74                 ¨ Secured debt
          INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1093.   SONWAR - CITY OF SONOMA                        7/19/2020   $678.43                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1094.   SONWAR - CITY OF SONOMA                        6/20/2020   $433.99                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1095.   SONWAR - CITY OF SONOMA                        5/22/2020   $401.19                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1096.   SONWAR - CITY OF SONOMA                        5/11/2020   $440.74                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1097.   SPRINT - SPRINT                                7/8/2020    $361.44                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 184
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 184 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1098.   SPRINT - SPRINT                                6/7/2020    $361.44                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1099.   STANCON - STANLEY CONVERGENT SECURITY          7/23/2020   $110.27                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1100.   STANCON - STANLEY CONVERGENT SECURITY          7/23/2020   $110.27                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1101.   STANCON - STANLEY CONVERGENT SECURITY          7/23/2020   $110.27                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1102.   STANCON - STANLEY CONVERGENT SECURITY          6/8/2020    $104.05                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1103.   STANCON - STANLEY CONVERGENT SECURITY          6/8/2020    $104.05                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 185
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 185 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1104.   STANCON - STANLEY CONVERGENT SECURITY          6/8/2020    $104.05                 ¨ Secured debt
          SOLUTIONS, INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1105.   STAPLES - STAPLES BUSINESS CREDIT              6/11/2020   $146.58                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1106.   STAPLES - STAPLES BUSINESS CREDIT              5/11/2020   $55.92                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1107.   STERIC - RAGGHIANTI | FREITAS LLP              7/14/2020   $75,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1108.   STERIC - RAGGHIANTI | FREITAS LLP              6/1/2020    $50,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1109.   STERIC - RAGGHIANTI | FREITAS LLP              5/13/2020   $50,000.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 186
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 186 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1110.   STERLING - STERLING HSA                        4/29/2020   $550.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1111.   SUPJAN - JANILINE SUPPLY COMPANY               7/8/2020    $46.64                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1112.   SUPJAN - JANILINE SUPPLY COMPANY               6/9/2020    $282.83                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1113.   T0004858 - GLASSMAKER                          7/23/2020   $883.33                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1114.   T0005729 - JAIME                               5/19/2020   $1,035.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1115.   T0006129 - HALES                               7/20/2020   $1,302.50               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 187
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 187 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1116.   T0006883 - ELIZABETH HARRISON                  7/20/2020   $1,431.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1117.   T0006883 - ELIZABETH HARRISON                  7/20/2020   $1,348.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1118.   T0007092 - LOPEZ-SANDERS                       5/5/2020    $2,090.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1119.   TERCHR - TERRES                                7/24/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1120.   TERCHR - TERRES                                7/24/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1121.   TERCHR - TERRES                                7/24/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 188
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 188 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1122.   TERCHR - TERRES                                7/24/2020   ($150.00)               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1123.   TERCHR - TERRES                                7/24/2020   ($150.00)               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1124.   TERCHR - TERRES                                6/15/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1125.   TERCHR - TERRES                                5/19/2020   $150.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1126.   TEVJEF - JEFFERY TEVES                         7/24/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1127.   TEVJEF - JEFFERY TEVES                         6/15/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 189
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 189 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1128.   TEVJEF - JEFFERY TEVES                         5/19/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1129.   TISJEN - JENNY TISELL                          7/24/2020   $87.75                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1130.   TISJEN - JENNY TISELL                          7/24/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1131.   TISJEN - JENNY TISELL                          6/16/2020   $140.40                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1132.   TISJEN - JENNY TISELL                          6/15/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1133.   TISJEN - JENNY TISELL                          5/19/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 190
          Case: 20-30579          Doc# 34     Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 190 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1134.   TOWNHAL - TOWN HALL PUBLIC AFFAIRS             7/14/2020   $2,625.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1135.   TOWNHAL - TOWN HALL PUBLIC AFFAIRS             6/9/2020    $875.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1136.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $162.50                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1137.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $162.50                 ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1138.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $97.50                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1139.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $97.50                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 191
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 191 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1140.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $97.50                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1141.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $65.00                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1142.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $30.51                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1143.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $23.00                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1144.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $20.70                  ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1145.   TOWNSHIPENG - TOWNSHIP ENGINEERING             5/22/2020   $3.45                   ¨ Secured debt
          INC.
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 192
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 192 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1146.   TRANSBAY - TRANSBAY SECURITY SERVICE           7/23/2020   $90.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1147.   TRANSBAY - TRANSBAY SECURITY SERVICE           7/23/2020   $23.82                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1148.   TRANSBAY - TRANSBAY SECURITY SERVICE           7/23/2020   $14.44                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1149.   TRANSBAY - TRANSBAY SECURITY SERVICE           7/8/2020    $189.50                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1150.   TRANSBAY - TRANSBAY SECURITY SERVICE           7/8/2020    $106.71                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1151.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/22/2020   $160.54                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 193
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 193 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1152.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/22/2020   $160.53                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1153.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/22/2020   $98.50                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1154.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/22/2020   $13.29                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1155.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/11/2020   $32.57                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1156.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/11/2020   $32.57                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1157.   TRANSBAY - TRANSBAY SECURITY SERVICE           5/11/2020   $2.80                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 194
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 194 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1158.   TRAVELER - TRAVELERS                           7/22/2020   $12,757.00              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1159.   TRAVELER - TRAVELERS                           7/22/2020   $9,704.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1160.   TRAVELER - TRAVELERS                           7/22/2020   $8,668.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1161.   TRAVELER - TRAVELERS                           7/22/2020   $6,708.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1162.   TRAVELER - TRAVELERS                           7/22/2020   $5,948.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1163.   TRAVELER - TRAVELERS                           7/22/2020   $5,944.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 195
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 195 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1164.   TRAVELER - TRAVELERS                           7/22/2020   $3,047.25               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1165.   TRAVELER - TRAVELERS                           7/22/2020   $1,912.50               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1166.   TRAVELER - TRAVELERS                           7/22/2020   $1,394.25               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1167.   TRICOUNTIES - TRI COUNTIES BANK                5/14/2020   $3,400.00               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1168.   US BANK - US BANK                              7/23/2020   $572.28                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1169.   US BANK - US BANK                              7/8/2020    $355.42                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 196
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 196 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1170.   US BANK - US BANK                              7/8/2020    $242.12                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1171.   US BANK - US BANK                              7/8/2020    $189.72                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1172.   US BANK - US BANK                              6/24/2020   $572.28                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1173.   US BANK - US BANK                              6/9/2020    $825.13                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1174.   US BANK - US BANK                              6/9/2020    $237.13                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1175.   US BANK - US BANK                              6/9/2020    $189.72                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 197
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 197 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1176.   US BANK - US BANK                              6/2/2020    $355.42                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1177.   US BANK - US BANK                              5/11/2020   $572.28                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1178.   USBANK - US BANK                               7/7/2020    $8,586.24               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1179.   USBANK - US BANK                               6/6/2020    $28,371.01              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1180.   USBANK - US BANK                               5/7/2020    $23,185.85              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1181.   USS - UNIVERSAL SITE SERVICES                  7/23/2020   $74.57                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 198
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 198 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1182.   VERWIRE - VERIZON WIRELESS                     7/6/2020    $927.54                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1183.   VERWIRE - VERIZON WIRELESS                     6/8/2020    $1,043.83               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1184.   VMWD - VALLEY OF THE MOON WATER                6/9/2020    $2,041.69               ¨ Secured debt
          DISTRICT
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1185.   WALLACH - WALLACH                              6/18/2020   $9,915.53               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1186.   WALLES - LESLIE WALLACH                        7/8/2020    $14,064.86              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1187.   WALLES - LESLIE WALLACH                        7/8/2020    ($14,064.86)            ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 199
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 199 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1188.   WALLES - LESLIE WALLACH                        7/2/2020    $14,064.86              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1189.   WALLES - LESLIE WALLACH                        7/2/2020    $13,759.38              ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1190.   WALLES - LESLIE WALLACH                        7/2/2020    $1,557.31               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1191.   WALLES - LESLIE WALLACH                        7/2/2020    ($14,064.86)            ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1192.   WALLES - LESLIE WALLACH                        5/20/2020   $2,209.46               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1193.   WALLES - LESLIE WALLACH                        5/20/2020   $1,214.74               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 200
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 200 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1194.   WALLES - LESLIE WALLACH                        5/20/2020   $910.94                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1195.   WALLES - LESLIE WALLACH                        5/20/2020   $78.32                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1196.   WALLES - LESLIE WALLACH                        5/20/2020   $60.87                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1197.   WALLES - LESLIE WALLACH                        5/20/2020   $45.32                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1198.   WALLES - LESLIE WALLACH                        5/20/2020   $40.26                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1199.   WALLES - LESLIE WALLACH                        5/20/2020   $38.91                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 201
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 201 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1200.   WALLES - LESLIE WALLACH                        5/20/2020   $22.78                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1201.   WALLES - LESLIE WALLACH                        5/20/2020   $22.33                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1202.   WALLES - LESLIE WALLACH                        5/20/2020   $17.06                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1203.   WALLES - LESLIE WALLACH                        5/20/2020   $9.99                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1204.   WALLES - LESLIE WALLACH                        5/20/2020   $9.83                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1205.   WALLES - LESLIE WALLACH                        5/20/2020   $7.77                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 202
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 202 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1206.   WALLES - LESLIE WALLACH                        5/20/2020   $6.79                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1207.   WALLES - LESLIE WALLACH                        5/20/2020   $6.40                   ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1208.   WALLES - LESLIE WALLACH                        5/19/2020   $100.00                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1209.   WALLES - LESLIE WALLACH                        5/19/2020   ($100.00)               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1210.   WARCON - WARREN CONSTRUCTION &                 7/8/2020    $565.00                 ¨ Secured debt
          ROOFING, INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1211.   WARCON - WARREN CONSTRUCTION &                 6/8/2020    $1,401.00               ¨ Secured debt
          ROOFING, INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 203
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 203 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1212.   WARCON - WARREN CONSTRUCTION &                 6/8/2020    $668.00                 ¨ Secured debt
          ROOFING, INC
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1213.   WESTHEALTH - WESTERN HEALTH                    7/22/2020   $786.24                 ¨ Secured debt
          ADVANTAGE
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1214.   WESTHEALTH - WESTERN HEALTH                    6/30/2020   $786.24                 ¨ Secured debt
          ADVANTAGE
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1215.   WESTHEALTH - WESTERN HEALTH                    5/20/2020   $786.24                 ¨ Secured debt
          ADVANTAGE
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1216.   WEXBANK - WEX BANK                             7/20/2020   $1,075.74               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1217.   WEXBANK - WEX BANK                             7/20/2020   $1,075.74               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 204
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 204 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1218.   WEXBANK - WEX BANK                             7/20/2020   ($1,075.74)             ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1219.   WEXBANK - WEX BANK                             6/9/2020    $1,142.45               ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1220.   WRINAT - WRIGHT NATIONAL FLOOD                 6/3/2020    $3,819.00               ¨ Secured debt
          INSURANCE COMPANY
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1221.   ZABNIC - NICHOLAS ZABELIN                      7/24/2020   $283.14                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1222.   ZABNIC - NICHOLAS ZABELIN                      7/24/2020   $25.00                  ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.1223.   ZABNIC - NICHOLAS ZABELIN                      6/16/2020   $119.57                 ¨ Secured debt
                                                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SUPPLIER VENDOR


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 205
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 205 of
                                                            273
Debtor       Professional Financial Investors, Inc.                                                                       Case number (if known) 20-30604

              Creditor’s name and address                               Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                  Check all that apply

3.1224.       ZABNIC - NICHOLAS ZABELIN                                 6/15/2020     $25.00                      ¨ Secured debt
                                                                                                                  ¨ Unsecured loan repayments
                                                                                                                  ¨ Suppliers or vendors
                                                                                                                  ¨ Services
                                                                                                                  þ Other: SUPPLIER VENDOR
              Creditor’s name and address                               Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                  Check all that apply

3.1225.       ZABNIC - NICHOLAS ZABELIN                                 5/19/2020     $25.00                      ¨ Secured debt
                                                                                                                  ¨ Unsecured loan repayments
                                                                                                                  ¨ Suppliers or vendors
                                                                                                                  ¨ Services
                                                                                                                  þ Other: SUPPLIER VENDOR
              Creditor’s name and address                               Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                  Check all that apply

3.1226.       ZILLOW - ZILLOW RENTAL NETWORK                            7/23/2020     $200.00                     ¨ Secured debt
                                                                                                                  ¨ Unsecured loan repayments
                                                                                                                  ¨ Suppliers or vendors
                                                                                                                  ¨ Services
                                                                                                                  þ Other: SUPPLIER VENDOR


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,825. (This amount may be adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
       managing agent of the debtor. 11 U.S.C. § 101(31).

       ¨ None
         Insider’s name and address                                  Dates          Total amount or value       Reasons for payment or transfer

4.1.     BANK OF AMERICA                                             5/7/2020       $3,500.00                   EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                                  Dates          Total amount or value       Reasons for payment or transfer

4.2.     BANK OF AMERICA                                             4/6/2020       $3,000.00                   EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 206
            Case: 20-30579               Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                               Page 206 of
                                                                        273
Debtor     Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.3.    BANK OF AMERICA                                    2/5/2020     $1,500.00               EXPENSES
        Relationship to debtor
        PAID FOR THE BENEFIT OF MANUEL ROMERO,
        FORMER CHIEF FINANCIAL OFFICER

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.4.    BANK OF AMERICA                                    1/10/2020    $2,000.00               EXPENSES
        Relationship to debtor
        PAID FOR THE BENEFIT OF MANUEL ROMERO,
        FORMER CHIEF FINANCIAL OFFICER

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.5.    CHARLENE ALBANESE                                  6/15/2020    $11,178.70              SALARY
        Address Intentionally Omitted
        Relationship to debtor
        DIRECTOR

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.6.    CHARLENE ALBANESE                                  5/29/2020    $11,178.70              SALARY
        Address Intentionally Omitted
        Relationship to debtor
        DIRECTOR

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.7.    CHARLENE ALBANESE                                  5/15/2020    $11,178.70              SALARY
        Address Intentionally Omitted
        Relationship to debtor
        DIRECTOR

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.8.    CHARLENE ALBANESE                                  4/30/2020    $11,178.70              SALARY
        Address Intentionally Omitted
        Relationship to debtor
        DIRECTOR

        Insider’s name and address                         Dates        Total amount or value   Reasons for payment or transfer

4.9.    CHARLENE ALBANESE                                  4/15/2020    $11,178.70              SALARY
        Address Intentionally Omitted
        Relationship to debtor
        DIRECTOR

         Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.10.    CHARLENE ALBANESE                                  3/31/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 207
          Case: 20-30579                Doc# 34   Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 207 of
                                                                273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.11.    CHARLENE ALBANESE                                 3/13/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.12.    CHARLENE ALBANESE                                 2/28/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.13.    CHARLENE ALBANESE                                 2/14/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.14.    CHARLENE ALBANESE                                 1/31/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.15.    CHARLENE ALBANESE                                 1/15/2020   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.16.    CHARLENE ALBANESE                                 12/31/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.17.    CHARLENE ALBANESE                                 12/18/2019 $3,515.63                EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.18.    CHARLENE ALBANESE                                 12/18/2019 $3,515.62                EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 208
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 208 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.19.    CHARLENE ALBANESE                                 12/13/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.20.    CHARLENE ALBANESE                                 11/29/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.21.    CHARLENE ALBANESE                                 11/15/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.22.    CHARLENE ALBANESE                                 10/31/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.23.    CHARLENE ALBANESE                                 10/15/2019 $11,178.70               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.24.    CHARLENE ALBANESE                                 10/14/2019 $7,031.26                EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.25.    CHARLENE ALBANESE                                 9/30/2019   $11,178.70              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.26.    CHARLENE ALBANESE                                 9/13/2019   $10,162.44              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 209
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 209 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.27.    CHARLENE ALBANESE                                 8/30/2019   $10,162.44              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.28.    CHARLENE ALBANESE                                 8/15/2019   $10,162.44              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.29.    CHARLENE ALBANESE                                 7/31/2019   $10,162.44              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         DIRECTOR

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.30.    DISCOVER                                          5/5/2020    $2,162.26               EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.31.    DISCOVER                                          4/6/2020    $1,721.76               EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.32.    DISCOVER                                          2/5/2020    $1,060.96               EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.33.    DISCOVER                                          1/10/2020   $779.58                 EXPENSES
         Relationship to debtor
         PAID FOR THE BENEFIT OF MANUEL ROMERO,
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.34.    KENNETH CASEY                                     4/30/2020   $11,474.99              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 210
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 210 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.35.    KENNETH CASEY                                     4/15/2020   $11,474.99              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.36.    KENNETH CASEY                                     3/31/2020   $13,769.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.37.    KENNETH CASEY                                     3/13/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.38.    KENNETH CASEY                                     3/6/2020    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.39.    KENNETH CASEY                                     2/28/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.40.    KENNETH CASEY                                     2/21/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.41.    KENNETH CASEY                                     2/14/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.42.    KENNETH CASEY                                     2/7/2020    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 211
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 211 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.43.    KENNETH CASEY                                     1/31/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.44.    KENNETH CASEY                                     1/24/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.45.    KENNETH CASEY                                     1/17/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.46.    KENNETH CASEY                                     1/10/2020   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.47.    KENNETH CASEY                                     1/3/2020    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.48.    KENNETH CASEY                                     12/27/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.49.    KENNETH CASEY                                     12/20/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.50.    KENNETH CASEY                                     12/13/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 212
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 212 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.51.    KENNETH CASEY                                     12/6/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.52.    KENNETH CASEY                                     11/29/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.53.    KENNETH CASEY                                     11/22/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.54.    KENNETH CASEY                                     11/15/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.55.    KENNETH CASEY                                     11/8/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.56.    KENNETH CASEY                                     11/1/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.57.    KENNETH CASEY                                     10/25/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.58.    KENNETH CASEY                                     10/18/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 213
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 213 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.59.    KENNETH CASEY                                     10/11/2019 $5,296.15                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.60.    KENNETH CASEY                                     10/4/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.61.    KENNETH CASEY                                     9/27/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.62.    KENNETH CASEY                                     9/20/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.63.    KENNETH CASEY                                     9/13/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.64.    KENNETH CASEY                                     9/6/2019    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.65.    KENNETH CASEY                                     8/30/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.66.    KENNETH CASEY                                     8/23/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 214
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 214 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.67.    KENNETH CASEY                                     8/16/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.68.    KENNETH CASEY                                     8/9/2019    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.69.    KENNETH CASEY                                     8/2/2019    $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.70.    KENNETH CASEY                                     7/26/2019   $5,296.15               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FOUNDER/ FORMER CHAIRMAN

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.71.    LESLIE WALLACH                                    7/15/2020   $30,442.09              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.72.    LESLIE WALLACH                                    7/15/2020   $4,242.80               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.73.    LESLIE WALLACH                                    7/2/2020    $1,557.31               PAYROLL
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.74.    LESLIE WALLACH                                    6/30/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 215
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 215 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.75.    LESLIE WALLACH                                    6/15/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.76.    LESLIE WALLACH                                    5/29/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.77.    LESLIE WALLACH                                    5/16/2020   $4,701.77               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.78.    LESLIE WALLACH                                    5/15/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.79.    LESLIE WALLACH                                    4/30/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.80.    LESLIE WALLACH                                    4/15/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.81.    LESLIE WALLACH                                    4/15/2020   $100.00                 MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 216
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 216 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.82.    LESLIE WALLACH                                    3/31/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.83.    LESLIE WALLACH                                    3/15/2020   $100.00                 MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.84.    LESLIE WALLACH                                    3/13/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.85.    LESLIE WALLACH                                    3/10/2020   $6,046.00               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.86.    LESLIE WALLACH                                    2/28/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.87.    LESLIE WALLACH                                    2/21/2020   $4,507.98               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.88.    LESLIE WALLACH                                    2/15/2020   $100.00                 MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 217
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 217 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.89.    LESLIE WALLACH                                    2/14/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.90.    LESLIE WALLACH                                    1/31/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.91.    LESLIE WALLACH                                    1/15/2020   $9,193.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.92.    LESLIE WALLACH                                    1/15/2020   $100.00                 MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.93.    LESLIE WALLACH                                    12/31/2019 $9,193.09                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.94.    LESLIE WALLACH                                    12/15/2019 $100.00                  MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.95.    LESLIE WALLACH                                    12/13/2019 $9,193.09                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 218
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 218 of
                                                               273
Debtor    Professional Financial Investors, Inc.                                                        Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.96.    LESLIE WALLACH                                    12/5/2019   $2,011.81               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.97.    LESLIE WALLACH                                    12/5/2019   $600.00                 THANK YOU 2019!
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.98.    LESLIE WALLACH                                    11/29/2019 $9,193.09                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.99.    LESLIE WALLACH                                    11/15/2019 $9,193.09                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

          Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.100.    LESLIE WALLACH                                    11/15/2019 $100.00                 MONTHLY GAS ALLOWANCE
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CHIEF ADMINISTRATIVE OFFICER/
          FORMER CORPORATE SECRETARY

          Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.101.    LESLIE WALLACH                                    10/31/2019 $9,193.09               SALARY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CHIEF ADMINISTRATIVE OFFICER/
          FORMER CORPORATE SECRETARY

          Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.102.    LESLIE WALLACH                                    10/15/2019 $8,303.46               SALARY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CHIEF ADMINISTRATIVE OFFICER/
          FORMER CORPORATE SECRETARY




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 219
         Case: 20-30579             Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 219 of
                                                               273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.103.   LESLIE WALLACH                                    10/15/2019 $100.00                  MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.104.   LESLIE WALLACH                                    9/30/2019   $8,303.46               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.105.   LESLIE WALLACH                                    9/15/2019   $100.00                 MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.106.   LESLIE WALLACH                                    9/13/2019   $8,303.46               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.107.   LESLIE WALLACH                                    8/30/2019   $8,303.46               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.108.   LESLIE WALLACH                                    8/15/2019   $8,303.46               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.109.   LESLIE WALLACH                                    8/15/2019   $75.00                  MONTHLY GAS ALLOWANCE
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 220
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 220 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.110.   LESLIE WALLACH                                    7/31/2019   $8,303.46               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF ADMINISTRATIVE OFFICER/
         FORMER CORPORATE SECRETARY

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.111.   LEWIS WALLACH                                     6/30/2020   $10,368.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.112.   LEWIS WALLACH                                     6/15/2020   $18,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.113.   LEWIS WALLACH                                     5/29/2020   $18,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.114.   LEWIS WALLACH                                     5/15/2020   $18,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.115.   LEWIS WALLACH                                     4/30/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.116.   LEWIS WALLACH                                     4/15/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.117.   LEWIS WALLACH                                     3/31/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 221
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 221 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.118.   LEWIS WALLACH                                     3/13/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.119.   LEWIS WALLACH                                     2/28/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.120.   LEWIS WALLACH                                     2/14/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.121.   LEWIS WALLACH                                     1/31/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.122.   LEWIS WALLACH                                     1/15/2020   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.123.   LEWIS WALLACH                                     12/31/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.124.   LEWIS WALLACH                                     12/13/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.125.   LEWIS WALLACH                                     11/29/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 222
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 222 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.126.   LEWIS WALLACH                                     11/15/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.127.   LEWIS WALLACH                                     10/31/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.128.   LEWIS WALLACH                                     10/15/2019 $23,720.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.129.   LEWIS WALLACH                                     9/30/2019   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.130.   LEWIS WALLACH                                     9/13/2019   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.131.   LEWIS WALLACH                                     8/30/2019   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.132.   LEWIS WALLACH                                     8/15/2019   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.133.   LEWIS WALLACH                                     7/31/2019   $23,720.00              SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER PRESIDENT




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 223
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 223 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.134.   MANUEL ROMERO                                     6/30/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.135.   MANUEL ROMERO                                     6/15/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.136.   MANUEL ROMERO                                     6/12/2020   $2,000.00               CASH
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.137.   MANUEL ROMERO                                     5/29/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.138.   MANUEL ROMERO                                     5/19/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.139.   MANUEL ROMERO                                     5/15/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.140.   MANUEL ROMERO                                     5/15/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.141.   MANUEL ROMERO                                     4/30/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 224
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 224 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.142.   MANUEL ROMERO                                     4/15/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.143.   MANUEL ROMERO                                     4/15/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.144.   MANUEL ROMERO                                     3/31/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.145.   MANUEL ROMERO                                     3/15/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.146.   MANUEL ROMERO                                     3/13/2020   $5,208.55               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.147.   MANUEL ROMERO                                     3/12/2020   $167.21                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.148.   MANUEL ROMERO                                     3/5/2020    $1,400.00               CASH
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.149.   MANUEL ROMERO                                     2/28/2020   $4,166.88               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 225
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 225 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.150.   MANUEL ROMERO                                     2/15/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.151.   MANUEL ROMERO                                     2/14/2020   $4,167.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.152.   MANUEL ROMERO                                     1/31/2020   $4,166.88               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.153.   MANUEL ROMERO                                     1/31/2020   $1,200.00               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.154.   MANUEL ROMERO                                     1/22/2020   $2,300.00               CASH
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.155.   MANUEL ROMERO                                     1/15/2020   $4,166.88               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.156.   MANUEL ROMERO                                     1/15/2020   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.157.   MANUEL ROMERO                                     1/15/2020   $42.42                  EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 226
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 226 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.158.   MANUEL ROMERO                                     1/15/2020   $9.99                   EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.159.   MANUEL ROMERO                                     1/10/2020   $300.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.160.   MANUEL ROMERO                                     12/31/2019 $4,166.88                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.161.   MANUEL ROMERO                                     12/31/2019 $4,000.00                EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.162.   MANUEL ROMERO                                     12/15/2019 $100.00                  EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.163.   MANUEL ROMERO                                     12/13/2019 $4,166.88                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.164.   MANUEL ROMERO                                     12/5/2019   $600.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.165.   MANUEL ROMERO                                     12/5/2019   $10.00                  EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 227
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 227 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.166.   MANUEL ROMERO                                     11/29/2019 $4,166.88               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.167.   MANUEL ROMERO                                     11/15/2019 $4,166.88               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.168.   MANUEL ROMERO                                     11/15/2019 $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.169.   MANUEL ROMERO                                     11/15/2019 $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.170.   MANUEL ROMERO                                     10/31/2019 $4,167.09               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.171.   MANUEL ROMERO                                     10/31/2019 $1,850.16               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.172.   MANUEL ROMERO                                     10/31/2019 $1,500.00               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates      Total amount or value   Reasons for payment or transfer

4.173.   MANUEL ROMERO                                     10/16/2019 $1,413.36               EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 228
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 228 of
                                                              273
Debtor   Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.174.   MANUEL ROMERO                                     10/15/2019 $3,750.00                SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.175.   MANUEL ROMERO                                     10/15/2019 $100.00                  EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.176.   MANUEL ROMERO                                     10/3/2019   $854.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.177.   MANUEL ROMERO                                     10/3/2019   $646.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.178.   MANUEL ROMERO                                     9/30/2019   $3,750.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.179.   MANUEL ROMERO                                     9/15/2019   $100.00                 EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.180.   MANUEL ROMERO                                     9/15/2019   $33.63                  EXPENSE REIMBURSEMENT
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER

         Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.181.   MANUEL ROMERO                                     9/13/2019   $3,750.00               SALARY
         Address Intentionally Omitted
         Relationship to debtor
         FORMER CHIEF FINANCIAL OFFICER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 229
         Case: 20-30579            Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 229 of
                                                              273
Debtor       Professional Financial Investors, Inc.                                                                       Case number (if known) 20-30604

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.182.      MANUEL ROMERO                                              8/30/2019     $3,750.00                   SALARY
            Address Intentionally Omitted
            Relationship to debtor
            FORMER CHIEF FINANCIAL OFFICER

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.183.      MANUEL ROMERO                                              8/15/2019     $3,750.00                   SALARY
            Address Intentionally Omitted
            Relationship to debtor
            FORMER CHIEF FINANCIAL OFFICER

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.184.      MANUEL ROMERO                                              8/15/2019     $50.00                      EXPENSE REIMBURSEMENT
            Address Intentionally Omitted
            Relationship to debtor
            FORMER CHIEF FINANCIAL OFFICER

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.185.      MANUEL ROMERO                                              7/31/2019     $3,750.00                   SALARY
            Address Intentionally Omitted
            Relationship to debtor
            FORMER CHIEF FINANCIAL OFFICER




5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed
       by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property
       listed in line 6.

       þ None
         Creditor’s name and address                          Description of the property                         Date                   Value of property

5.1.     _____________________________________                _____________________________________               ________________ $______________
         _____________________________________
         _____________________________________
         _____________________________________




6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
       account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
       debtor owed a debt.

       þ None
         Creditor’s name and address                  Description of the action creditor took                     Date action was        Amount
                                                                                                                  taken

6.1.     ________________________________             __________________________________________                  ________________ $______________
         ________________________________
         ________________________________
         ________________________________             Last 4 digits of account number: XXXX–__________



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 230
            Case: 20-30579               Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                               Page 230 of
                                                                        273
Debtor      Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604



 Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.

       ¨ None
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.1.     IN RE: PROFESSIONAL                     SECURITIES & EXCHANGE                   US SECURITIES AND EXHCANGE                  þ Pending
         FINANCIAL INVESTORS, INC.               COMMISSION INVESTIGATION                COMMISSION
                                                                                         44 MONTGOMERY STREET                        ¨ On appeal
         Case number                                                                     SUITE 2800
                                                                                         SAN FRANCISCO CA 94104
                                                                                                                                     ¨ Concluded
         SF-04393

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.2.     SUSAN AIKEN V. PROFESSIONAL             CLASS ACTION SECURITIES                 SUPERIOR COURT OF CALIFORNIA,               þ Pending
         FINANCIAL INVESTORS, INC., A            FRAUD, BREACH OF FIDUCIARY              COUNTY OF MARIN
         CALIFORNIA CORPORATION;                 DUTY, NEGLIGENT                         3501 CIVIC CENTER DRIVE                     ¨ On appeal
         PROFESSIONAL INVESTORS
         SECURITY FUND INC., A
                                                 MISREPRESENTATION &
                                                 BREACH OF CONTRACT
                                                                                         PO BOX 4988
                                                                                         SAN RAFAEL CA 94913
                                                                                                                                     ¨ Concluded
         CALIFORNIA CORPORATION;
         LEWIS WALLACH; AND
         CHARLENE ALBANESE,
         PERSONAL REPRESENTATIVE
         OF THE ESTATE OF KENNETH J.
         CASEY, DECEASED
         Case number
         CIV 2001560




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 231
            Case: 20-30579              Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                             Page 231 of
                                                                      273
Debtor      Professional Financial Investors, Inc.                                                                     Case number (if known) 20-30604




8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       þ None
         Custodian's name and address                     Description of the property                     Value

8.1.     ___________________________________              ___________________________________             $_________________________________
         ___________________________________
         ___________________________________              Case title                                      Court name and address
         ___________________________________
                                                          ___________________________________             ___________________________________
                                                                                                          ___________________________________
                                                          Case number                                     ___________________________________
                                                                                                          ___________________________________
                                                          ___________________________________
                                                          Date of order or assignment
                                                          ___________________________________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 232
            Case: 20-30579              Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                             Page 232 of
                                                                      273
Debtor     Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604



 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
   aggregate value of the gifts to that recipient is less than $1,000.
       ¨ None
        Recipient’s name and address                Description of the gifts or contributions   Dates given       Value

9.1.    JAREK ROMERO (ROMJAR)                       DONATION CHILDREN TOYS                      11-2019           $500.00
        JAREK ROMERO
        558 ACADIA DRIVE
        PETALUMA CA 94954
        Recipient’s relationship to debtor
        FORMER EMPLOYEE

        Recipient’s name and address                Description of the gifts or contributions   Dates given       Value

9.2.    SCHOOL FUEL (SCHOOLFUEL)                    2019 SPONSORSHIP                            03-2019           $2,500.00
        THE NOVATO FOUNDATION FOR PUBLIC
        EDUCATION
        448 IGNACIO BLVD #410
        NOVATO CA 94949
        Recipient’s relationship to debtor
        NO RELATIONSHIP

        Recipient’s name and address                Description of the gifts or contributions   Dates given       Value

9.3.    SCHOOL FUEL (SCHOOLFUEL)                    SPONSORSHIP                                 02-2020           $2,500.00
        THE NOVATO FOUNDATION FOR PUBLIC
        EDUCATION
        448 IGNACIO BLVD #410
        NOVATO CA 94949
        Recipient’s relationship to debtor
        NO RELATIONSHIP

        Recipient’s name and address                Description of the gifts or contributions   Dates given       Value

9.4.    SUSAN WERNICK (WERSUS)                      DONATION                                    10-2019           $400.00
        SUSAN WERNICK
        19 RAMONA WAY
        NOVATO CA 94945
        Recipient’s relationship to debtor
        NO RELATIONSHIP




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 233
           Case: 20-30579           Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 233 of
                                                               273
Debtor     Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604



 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
    þ None
         Description of the property lost and how      Amount of payments received for the loss          Date of loss      Value of property
         the loss occurred                                                                                                 lost
                                                       If you have received payments to cover the
                                                       loss, for example, from insurance, government
                                                       compensation, or tort liability, list the total
                                                       received.
                                                       List unpaid claims on Official Form 106A/B
                                                       (Schedule A/B: Assets – Real and Personal
                                                       Property).
10.1.    _____________________________________         $___________________________________              _______________ $_____________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 234
           Case: 20-30579         Doc# 34           Filed: 08/18/20 Entered: 08/18/20 23:43:13                          Page 234 of
                                                                  273
Debtor     Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604



 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.



         Who was paid or who received the                 If not money, describe any property                Dates                Total amount or
         transfer?                                        transferred                                                             value

11.1.    Sheppard Mullin
         _____________________________________            _____________________________________                                245,000.00
                                                                                                             _______________ $_____________
         Address
         _____________________________________
         Four Embarcadero Center, 17th Floor
         _____________________________________
          San Francisco, CA 94111
         _____________________________________
         _____________________________________
         Email or website address
         _____________________________________
         Who made the payment, if not debtor?
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
    this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

    þ None
         Name of trust or device                          Describe any property transferred                  Dates transfers      Total amount or
                                                                                                             were made            value

12.1.    _____________________________________            _____________________________________              _______________ $_____________
         Trustee
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________




13. Transfers not already listed on this statement
    List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

    þ None



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 235
           Case: 20-30579            Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                             Page 235 of
                                                                   273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Who received transfer?                    Description of property transferred or    Date transfer      Total amount or
                                                   payments received or debts paid in        was made           value
                                                   exchange

13.1.    _____________________________________     _____________________________________     _______________ $_____________
         Address
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________
         Relationship to debtor
         _____________________________________




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 236
         Case: 20-30579           Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 236 of
                                                             273
Debtor     Professional Financial Investors, Inc.                                                                Case number (if known) 20-30604



 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    þ Does not apply
         Address                                                                                   Dates of occupancy

14.1.    ____________________________________________________________________                      From ______________ To ______________
         ____________________________________________________________________
         ____________________________________________________________________
         ____________________________________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               Page 237
           Case: 20-30579           Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                           Page 237 of
                                                                  273
Debtor     Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604



 Part 8:     Healthcare Bankruptcies

15. Healthcare bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    — diagnosing or treating injury, deformity, or disease, or
    — providing any surgical, psychiatric, drug treatment, or obstetric care?

    þ No. Go to Part 9.
    ¨ Yes. Fill in the information below.
         Facility name and address                 Nature of the business operation, including type of             If debtor provides meals and
                                                   services the debtor provides                                    housing, number of patients
                                                                                                                   in debtor’s care

15.1.    _______________________________           _______________________________________________                 __________________________
         _______________________________
         _______________________________           Location where patient records are maintained (if               How are records kept?
         _______________________________           different from facility address). If electronic, identify any
                                                   service provider                                                Check all that apply:

                                                   _______________________________________________                 ¨ Electronically
                                                   _______________________________________________
                                                   _______________________________________________
                                                                                                                   ¨ Paper
                                                   _______________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 238
           Case: 20-30579           Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                            Page 238 of
                                                                   273
Debtor     Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?
    ¨ No
    þ Yes. State the nature of the information collected and retained. LIST OF INVESTORS AND OTHER INTERESTED PARTIES INCLUDING
    NAMES, ADDRESSES AND CONTACT INFORMATION AND SOCIAL SECURITY NUMBERS
             Does the debtor have a privacy policy about that information?

             ¨ No
             þ Yes


17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b)
    or other pension or profit-sharing plan made available by the debtor as an employee benefit?
    ¨ None. Go to Part 10.
    þ Yes. Fill in the information below.
    17.1. Does the debtor serve as plan administrator?

         þ No
         ¨ Yes. Fill in below.
           Name of plan                                                               Employer identification number of the plan

           ________________________________________________________________ EIN: __ __-__ __ __ __ __ __ __

         Has the plan been terminated?

         ¨ No
         ¨ No




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 239
           Case: 20-30579           Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                Page 239 of
                                                                  273
Debtor    Professional Financial Investors, Inc.                                                                       Case number (if known) 20-30604



 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

    þ None
         Financial institution name and             Last 4 digits of account      Type of account                Date account          Last balance
         address                                    number                                                       was closed, sold,     before closing
                                                                                                                 moved, or             or transfer
                                                                                                                 transferred

18.1.    _______________________________            XXX-__________                ¨ Checking                     _______________ $____________
         _______________________________
         _______________________________                                          ¨ Savings
         _______________________________                                          ¨ Money market
                                                                                  ¨ Brokerage
                                                                                  ¨ Other ____________


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

19.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

20.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 240
         Case: 20-30579               Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                               Page 240 of
                                                                    273
Debtor    Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
    trust. Do not list leased or rented property.

    ¨ None
         Owner’s name and address                         Location of the property            Description of the property         Value

21.1.    200 WOODLAND, LLC                                UMPQUA BANK                         DEPOSIT - COMMERCIAL                $6,500.00
         615 IRWIN ST                                     999 GRANT AVENUE                    TENANT
         22, 615                                          NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                         Location of the property            Description of the property         Value

21.2.    AAMIR JAVED                                      UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $1,995.00
         355 BOYES BLVD.                                  999 GRANT AVENUE                    TENANT
         #7                                               NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                         Location of the property            Description of the property         Value

21.3.    ABBY DANCER                                      UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $875.00
         59 IGNACIO LANE                                  999 GRANT AVENUE                    TENANT
         #7                                               NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                         Location of the property            Description of the property         Value

21.4.    ABRAHAM MARTINEZ                                 UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $2,200.00
         885 BROADWAY                                     999 GRANT AVENUE                    TENANT
         #3                                               NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                         Location of the property            Description of the property         Value

21.5.    ADOBE CREEK BREWING COMPANY, LLC                 UMPQUA BANK                         DEPOSIT - COMMERCIAL                $500.00
         359 BEL MARIN KEYS BLVD                          999 GRANT AVENUE                    TENANT
         17B                                              NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                         Location of the property            Description of the property         Value

21.6.    ALBERT BREWSTER                                  UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $295.00
         515 B STREET                                     999 GRANT AVENUE                    TENANT
         #9                                               NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                         Location of the property            Description of the property         Value

21.7.    ALEJANDRA CANALES                                UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $1,995.00
         1506 VALLEJO AVE.                                999 GRANT AVENUE                    TENANT
         #6                                               NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                         Location of the property            Description of the property         Value

21.8.    ALEJANDRO MENDIETA                               UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $1,000.00
         1315 LINCOLN AVE.                                999 GRANT AVENUE                    TENANT
         # 10                                             NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                         Location of the property            Description of the property         Value

21.9.    ALEKSANDR MELENTIEV                              UMPQUA BANK                         DEPOSIT - RESIDENTIAL               $2,100.00
         107 MARIN ST                                     999 GRANT AVENUE                    TENANT
         #3                                               NOVATO CA 94945
         SAN RAFAEL CA 94901

Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 241
         Case: 20-30579              Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                             Page 241 of
                                                                   273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.10.   ALEXANDER RODRIGUEZ                      UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,400.00
         461 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 251                                    NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.11.   ALIRIO AVILA'S CONSTRUCTION, INC         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,650.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         28                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.12.   ALLISON SMITH                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,950.00
         355 BOYES BLVD.                          999 GRANT AVENUE              TENANT
         #5                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.13.   ANDREA PURDI                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,200.00
         1 CLAY COURT                             999 GRANT AVENUE              TENANT
         #1                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.14.   ANGELA BAILEY AND JOAQUIN HIGUERA        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $576.00
         34 CLAY COURT                            999 GRANT AVENUE              TENANT
         NOVATO CA 94949                          NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.15.   ANGELINA CHIARACANE                      UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,975.00
         7 HAMMONDALE CT                          999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.16.   ANGELIQUE BRAZIL                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,150.00
         9 HAMMONDALE CT                          999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.17.   ANN LEVINE                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,700.00
         59 IGNACIO LANE                          999 GRANT AVENUE              TENANT
         #8                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.18.   ANNE RETTENBERG                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         1 HAMMONDALE CT                          999 GRANT AVENUE              TENANT
         #A                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.19.   ANTHONY BRINTON / BRINTON DESIGN         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,131.00
         200 GATE FIVE RD                         999 GRANT AVENUE              TENANT
         109                                      NOVATO CA 94945
         SAUSALITO CA 94965




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 242
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 242 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.20.   ANTHONY CAPRINI / PRECISION BODY         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $5,988.00
         SHOP & DETAIL                            999 GRANT AVENUE              TENANT
         37 DUFFY PL                              NOVATO CA 94945
         37
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.21.   APPLIED FINANCIAL SERVICES, INC.         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $4,000.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         01                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.22.   ARCHIE PINA                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,950.00
         461 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 351                                    NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.23.   ARNOLDO ALONZO                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,695.00
         42 CLAY COURT                            999 GRANT AVENUE              TENANT
         NOVATO CA 94949                          NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.24.   ASHALLY PARK                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
         59 IGNACIO LANE                          999 GRANT AVENUE              TENANT
         #6                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.25.   ASHER BUCY                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,550.00
         885 BROADWAY                             999 GRANT AVENUE              TENANT
         #2                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.26.   BALDEMIRO DIAZ                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,500.00
         501 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 213                                    NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.27.   BARB SISKIN / FAR WESTERN                UMPQUA BANK                   DEPOSIT - COMMERCIAL          $5,020.00
         ANTHROPOLOGICAL RESEARCH GROUP,          999 GRANT AVENUE              TENANT
         INC.                                     NOVATO CA 94945
         200 GATE FIVE RD
         102
         SAUSALITO CA 94965

         Owner’s name and address                 Location of the property      Description of the property   Value

21.28.   BIRK HOLDINGS LLC                        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $920.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         12                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.29.   BLACKSTONE BENEFITS & PURPOSE            UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,600.00
         FINANCIAL                                999 GRANT AVENUE              TENANT
         359 BEL MARIN KEYS BLVD                  NOVATO CA 94945
         09
         NOVATO CA 94949


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 243
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 243 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.30.   BRENDA AUDREY LINDSTROM                  UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,800.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         10                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.31.   BRIAN BOLTON                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $800.00
         38 CLAY COURT                            999 GRANT AVENUE              TENANT
         NOVATO CA 94949                          NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.32.   CARDONNA MCCLURE                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,975.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         #2                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.33.   CARMEN VELASQUEZ                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,050.00
         515 B STREET                             999 GRANT AVENUE              TENANT
         #4                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.34.   CATHERINE CURTIS                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,995.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         # 11                                     NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.35.   CEREAL NUMBER LLC                        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $3,600.00
         200 GATE FIVE RD                         999 GRANT AVENUE              TENANT
         112                                      NOVATO CA 94945
         SAUSALITO CA 94965

         Owner’s name and address                 Location of the property      Description of the property   Value

21.36.   CHARLOTTE HAJER                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,050.00
         885 BROADWAY                             999 GRANT AVENUE              TENANT
         #5                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.37.   CHRISTAION LEMAITRE                      UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,750.00
         59 IGNACIO LANE                          999 GRANT AVENUE              TENANT
         #3                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.38.   CHRISTINA CERCOS                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,125.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         #5                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.39.   CHRISTOPHER'S CONSTRUCTION, INC.         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,100.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         14                                       NOVATO CA 94945
         NOVATO CA 94949




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 244
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 244 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.40.   CLEMENT CROCKER                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,095.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         #2                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.41.   COLIN DAVITIAN / GATEWAY LEARNING        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,225.00
         GROUP, INC.                              999 GRANT AVENUE              TENANT
         121 PAUL DR                              NOVATO CA 94945
         121B
         SAN RAFAEL CA 94903

         Owner’s name and address                 Location of the property      Description of the property   Value

21.42.   DAELEN ADAIRE                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,250.00
         390 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.43.   DANIEL OCONNELL                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         #6                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.44.   DANY PEREZ MOLINA                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,995.00
         461 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 252                                    NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.45.   DARA MCCUISTON                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,450.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         # 12                                     NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.46.   DARLENE DUCHARME                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $795.00
         885 BROADWAY                             999 GRANT AVENUE              TENANT
         # 15                                     NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.47.   DAVID CLARK / CLARK SOLUTIONS            UMPQUA BANK                   DEPOSIT - COMMERCIAL          $900.00
         353 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         09                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.48.   DAVID JORDAN                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,125.00
         398 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.49.   DENISE TEIRNEY                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,195.00
         1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
         #3                                       NOVATO CA 94945
         SAN RAFAEL CA 94901




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 245
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 245 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Owner’s name and address                  Location of the property      Description of the property   Value

21.50.   DERNESHIA MORGAN                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,995.00
         461 IGNACIO BLVD                          999 GRANT AVENUE              TENANT
         # 352                                     NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.51.   DISCOVERY OFFICE SYSTEMS                  UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,150.50
         353 BEL MARIN KEYS BLVD                   999 GRANT AVENUE              TENANT
         10                                        NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.52.   DONALD RIXMAN                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         1506 VALLEJO AVE.                         999 GRANT AVENUE              TENANT
         #8                                        NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.53.   DOUGLAS SOO & RACHAEL                     UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,400.00
         STAUDT/PROJECT SQUEEBLE LLC               999 GRANT AVENUE              TENANT
         200 GATE FIVE RD                          NOVATO CA 94945
         110
         SAUSALITO CA 94965

         Owner’s name and address                  Location of the property      Description of the property   Value

21.54.   DREW MACNAB                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         885 BROADWAY                              999 GRANT AVENUE              TENANT
         # 13                                      NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.55.   EAH HOUSING, A NON-PROFIT HOUSING         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,600.00
         CORP.                                     999 GRANT AVENUE              TENANT
         359 BEL MARIN KEYS BLVD                   NOVATO CA 94945
         07
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.56.   EARLINE BATTLE                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $350.00
         1506 VALLEJO AVE.                         999 GRANT AVENUE              TENANT
         #9                                        NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.57.   EDUARDO GONZALEZ                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,650.00
         885 BROADWAY                              999 GRANT AVENUE              TENANT
         #6                                        NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.58.   EDWIN CRUZ                                UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,500.00
         ARIEL ORELLANA                            999 GRANT AVENUE              TENANT
         501 IGNACIO BLVD                          NOVATO CA 94945
         # 315
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.59.   EFFRAIN MARTINEZ                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,875.00
         7 MERRYDALE RD.                           999 GRANT AVENUE              TENANT
         #3                                        NOVATO CA 94945
         SAN RAFAEL CA 94903


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 246
         Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 246 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.60.   ELISA MIRAMONTES                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,895.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         # 11                                     NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.61.   ELIZABETH GRACEFFO                       UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,800.00
         353 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         06                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.62.   ELODIE BUNAND                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         # 10                                     NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.63.   ELTJON LALA                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         515 B STREET                             999 GRANT AVENUE              TENANT
         #6                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.64.   EMMA LOPEZ-SANDERS                       UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,225.00
         885 BROADWAY                             999 GRANT AVENUE              TENANT
         # 16                                     NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.65.   ERNEST EMERICK                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,800.00
         396 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.66.   FABIO MAXIMO                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         MARCELA MAXIMO                           999 GRANT AVENUE              TENANT
         19 CLAY COURT                            NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.67.   FLORANEIDA BORGES                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,500.00
         WALDIVAN ROSA                            999 GRANT AVENUE              TENANT
         23 CLAY COURT                            NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.68.   FRANCES FERRARA                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         #8                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.69.   FRANCIS JESS NAZARENO                    UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,650.00
         1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
         #7                                       NOVATO CA 94945
         SAN RAFAEL CA 94901




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 247
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 247 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.70.   FRANCISCO ZAVELTA-ZARATE                 UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         #3                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.71.   FRANK TABACCA                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,495.00
         1 CLAY COURT                             999 GRANT AVENUE              TENANT
         #3                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.72.   GASPER CHI                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,600.00
         501 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 215                                    NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.73.   GERALDINE & JAY DAVIS                    UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,600.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         25                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.74.   GHIRARDO, CPA                            UMPQUA BANK                   DEPOSIT - COMMERCIAL          $15,900.83
         7200 REDWOOD BLVD                        999 GRANT AVENUE              TENANT
         312, 403, 404, STOR.B                    NOVATO CA 94945
         NOVATO CA 94947

         Owner’s name and address                 Location of the property      Description of the property   Value

21.75.   GLENWOOD APARTMENTS                      UMPQUA BANK                   BANK ACCOUNT                  ($953.77)
         1222 IRWIN STREET                        999 GRANT AVENUE
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.76.   GLORIA RIVERA-LOPEZ                      UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         # 16                                     NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.77.   GORDAN KELLY                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $895.00
         59 IGNACIO LANE                          999 GRANT AVENUE              TENANT
         #1                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.78.   GREG SCHWARTZ                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,850.00
         7 MERRYDALE RD.                          999 GRANT AVENUE              TENANT
         #2                                       NOVATO CA 94945
         SAN RAFAEL CA 94903

         Owner’s name and address                 Location of the property      Description of the property   Value

21.79.   HARRY ALLEN MILBURN                      UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
         1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
         # 14                                     NOVATO CA 94945
         SAN RAFAEL CA 94901




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 248
         Case: 20-30579          Doc# 34     Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 248 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

         Owner’s name and address                 Location of the property      Description of the property   Value

21.80.   HECTOR AVILA                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,800.00
         501 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
         # 314                                    NOVATO CA 94945
         NOVAO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.81.   HECTOR FLORES                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
         16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
         #8                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.82.   HOMEWARD BOUND OF MARIN                  UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,200.00
         404 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
         SAN RAFAEL CA 94901                      NOVATO CA 94945

         Owner’s name and address                 Location of the property      Description of the property   Value

21.83.   HORIBA INSTRUMENTS INC.                  UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,300.00
         359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
         18                                       NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                 Location of the property      Description of the property   Value

21.84.   HORTENICA MENIETA VELASQUEZ              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
         1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
         # 15                                     NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.85.   INTERNATIONAL LEISURE TRAVEL, INC.       UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,300.00
         (ILT)                                    999 GRANT AVENUE              TENANT
         7200 REDWOOD BLVD                        NOVATO CA 94945
         301
         NOVATO CA 94947

         Owner’s name and address                 Location of the property      Description of the property   Value

21.86.   IRA KAPLAN                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,535.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         #4                                       NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.87.   ISAAC KHELIF / IK DESIGN, INC.           UMPQUA BANK                   DEPOSIT - COMMERCIAL          $10,377.50
         21-23 DUFFY PL                           999 GRANT AVENUE              TENANT
         21,23A                                   NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                 Location of the property      Description of the property   Value

21.88.   JAMES BURNHAM                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $3,200.00
         355 BOYES BLVD.                          999 GRANT AVENUE              TENANT
         #2                                       NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                 Location of the property      Description of the property   Value

21.89.   JAMES GREEN                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
         419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
         #9                                       NOVATO CA 94945
         SAN RAFAEL CA 94901




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 249
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 249 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

         Owner’s name and address                  Location of the property      Description of the property   Value

21.90.   JAMES HOLDEN                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $975.00
         515 B STREET                              999 GRANT AVENUE              TENANT
         #3                                        NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                  Location of the property      Description of the property   Value

21.91.   JAMES JERRIT DUGAS                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,750.00
         501 IGNACIO BLVD                          999 GRANT AVENUE              TENANT
         # 316                                     NOVATO CA 94945
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.92.   JAMILAH PASSMORE                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,350.00
         885 BROADWAY                              999 GRANT AVENUE              TENANT
         # 11                                      NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.93.   JEFF HUSS                                 UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $300.00
         419 PROSPECT DRIVE                        999 GRANT AVENUE              TENANT
         #7                                        NOVATO CA 94945
         SAN RAFAEL CA 94901

         Owner’s name and address                  Location of the property      Description of the property   Value

21.94.   JOHN SPENCER                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,995.00
         16914 SONOMA HWY                          999 GRANT AVENUE              TENANT
         #7                                        NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.95.   JOHN STUART                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,321.00
         885 BROADWAY                              999 GRANT AVENUE              TENANT
         #7                                        NOVATO CA 94945
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.96.   JON NEWTON                                UMPQUA BANK                   DEPOSIT - COMMERCIAL          $3,935.50
         7200 REDWOOD BLVD                         999 GRANT AVENUE              TENANT
         402                                       NOVATO CA 94945
         NOVATO CA 94947

         Owner’s name and address                  Location of the property      Description of the property   Value

21.97.   JORGE GUTIERREZ                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
         ELIZABETH GUTIERREZ                       999 GRANT AVENUE              TENANT
         461 IGNACIO BLVD                          NOVATO CA 94945
         # 253
         NOVATO CA 94949

         Owner’s name and address                  Location of the property      Description of the property   Value

21.98.   JOSE BAZAN                                UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,195.00
         NADIA BAZAN                               999 GRANT AVENUE              TENANT
         885 BROADWAY                              NOVATO CA 94945
         # 12
         SONOMA CA 95476

         Owner’s name and address                  Location of the property      Description of the property   Value

21.99.   JOSE MAGANA                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
         JESSCIA AMETUCA                           999 GRANT AVENUE              TENANT
         1506 VALLEJO AVE.                         NOVATO CA 94945
         # 10
         NOVATO CA 94949


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 250
         Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                   Page 250 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.100.   JOSE OROZCO                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,050.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          #4                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.101.   JOSEPH ALEXANDER / MOBILE                UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,010.00
          KANGAROO                                 999 GRANT AVENUE              TENANT
          121 PAUL DR                              NOVATO CA 94945
          121C
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.102.   JUAN GOVEA                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          355 BOYES BLVD.                          999 GRANT AVENUE              TENANT
          #3                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.103.   JULIE BORJA                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          # 17                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.104.   KAELA GIBBONS                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,100.00
          419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
          #6                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.105.   KATHLEEN MORAN                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,200.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          #6                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.106.   KEVIN WATSON                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,595.00
          885 BROADWAY                             999 GRANT AVENUE              TENANT
          #8                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.107.   KHIN GRISWOLD                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,650.00
          135 LINCOLN AVE.                         999 GRANT AVENUE              TENANT
          #6                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.108.   KRISTINA BRAUN / EMILY ADAMS /           UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,131.00
          BRAUN + ADAMS INTERIORS                  999 GRANT AVENUE              TENANT
          200 GATE FIVE RD                         NOVATO CA 94945
          203
          SAUSALITO CA 94965

          Owner’s name and address                 Location of the property      Description of the property   Value

21.109.   LARRY BENJAMIN                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          #8                                       NOVATO CA 94945
          SAN RAFAEL CA 94901



Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 251
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 251 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.110.   LAURA GLANDERING                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $875.00
          7 MERRYDALE RD.                          999 GRANT AVENUE              TENANT
          #1                                       NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.111.   LAWRENCE LEVSTIK / LAWRENCE              UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,430.00
          AUTOMOTIVE                               999 GRANT AVENUE              TENANT
          25 DUFFY PL                              NOVATO CA 94945
          25A
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.112.   LIANNA VIVOLI                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,650.00
          1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
          # 12                                     NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.113.   LIUZZI, MURPHY, SOLOMON , CHURTON        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $3,471.06
          & HALE LLP                               999 GRANT AVENUE              TENANT
          7200 REDWOOD BLVD                        NOVATO CA 94945
          300
          NOVATO CA 94947

          Owner’s name and address                 Location of the property      Description of the property   Value

21.114.   LUCY HOLMES-HIGGIN                       UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,575.00
          885 BROADWAY                             999 GRANT AVENUE              TENANT
          #1                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.115.   LUIS DIAZ-GRAMAJO                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,500.00
          FROILAN DIAZ-GRAMAJO                     999 GRANT AVENUE              TENANT
          501 IGNACIO BLVD                         NOVATO CA 94945
          # 113
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.116.   LUIS TAPIA-ARENAS                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,150.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          # 13                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.117.   LYDIA MINER-VOIGT                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,850.00
          515 B STREET                             999 GRANT AVENUE              TENANT
          #2                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.118.   LYNNE CURTIN GILLES / CURTIN             UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,000.00
          CONVENTION & EXPOSITION SERVICES         999 GRANT AVENUE              TENANT
          359 BEL MARIN KEYS BLVD                  NOVATO CA 94945
          05
          NOVATO CA 94949




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 252
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 252 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Owner’s name and address                  Location of the property      Description of the property   Value

21.119.   MALCOLM GUTHRIE / KIDZ LOVE               UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,450.00
          SOCCER                                    999 GRANT AVENUE              TENANT
          353 BEL MARIN KEYS BLVD                   NOVATO CA 94945
          08
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.120.   MARCELA DE LA ROSA                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,925.00
          33 CLAY COURT                             999 GRANT AVENUE              TENANT
          NOVATO CA 94949                           NOVATO CA 94945

          Owner’s name and address                  Location of the property      Description of the property   Value

21.121.   MARCO ZAMORA                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,300.00
          461 IGNACIO BLVD                          999 GRANT AVENUE              TENANT
          # 353                                     NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.122.   MARIA PERLA                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $900.00
          1506 VALLEJO AVE.                         999 GRANT AVENUE              TENANT
          #5                                        NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.123.   MARIA TALE                                UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,925.00
          515 B STREET                              999 GRANT AVENUE              TENANT
          # 10                                      NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.124.   MARIO PEREZ GOMEZ                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,825.00
          1 HAMMONDALE CT                           999 GRANT AVENUE              TENANT
          #D                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.125.   MARJORIE WRENCH                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,795.00
          59 IGNACIO LANE                           999 GRANT AVENUE              TENANT
          #5                                        NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.126.   MARK VILLA-CUBILLAS                       UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,050.00
          885 BROADWAY                              999 GRANT AVENUE              TENANT
          #9                                        NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                  Location of the property      Description of the property   Value

21.127.   MARK YOUNG                                UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,250.00
          107 MARIN ST                              999 GRANT AVENUE              TENANT
          # 11                                      NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.128.   MARTIN BOYD                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,950.00
          461 IGNACIO BLVD                          999 GRANT AVENUE              TENANT
          # 254                                     NOVATO CA 94945
          NOVATO CA 94949




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 253
          Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 253 of
                                                             273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Owner’s name and address                  Location of the property      Description of the property   Value

21.129.   MARTIN VELAZQUEZ                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,950.00
          355 BOYES BLVD.                           999 GRANT AVENUE              TENANT
          #1                                        NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                  Location of the property      Description of the property   Value

21.130.   MARTZ ACCOUNTANCY CORPORATION             UMPQUA BANK                   DEPOSIT - COMMERCIAL          $5,700.00
          7200 REDWOOD BLVD                         999 GRANT AVENUE              TENANT
          325                                       NOVATO CA 94945
          NOVATO CA 94947

          Owner’s name and address                  Location of the property      Description of the property   Value

21.131.   MARVIN DIAZ                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,695.00
          501 IGNACIO BLVD                          999 GRANT AVENUE              TENANT
          # 115                                     NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.132.   MEHRZAD AFIFI                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,895.00
          515 B STREET                              999 GRANT AVENUE              TENANT
          #1                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.133.   MELISSA TERVET-DA CUNHA, MFT              UMPQUA BANK                   DEPOSIT - COMMERCIAL          $900.00
          121 PAUL DR                               999 GRANT AVENUE              TENANT
          121E                                      NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                  Location of the property      Description of the property   Value

21.134.   MICHAEL ELLIOT                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $400.00
          1506 VALLEJO AVE.                         999 GRANT AVENUE              TENANT
          # 11                                      NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.135.   MICHAEL OBESO MARIBEL OBESO               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,950.00
          1129 3RD ST.                              999 GRANT AVENUE              TENANT
          #4                                        NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.136.   MICHELLE HAUSAUER                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,150.00
          1315 LINCOLN AVE.                         999 GRANT AVENUE              TENANT
          #4                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.137.   MICHELLE KIM                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,126.00
          7 MERRYDALE RD.                           999 GRANT AVENUE              TENANT
          #6                                        NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                  Location of the property      Description of the property   Value

21.138.   MIRIAM ORTIZ                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,650.00
          1315 LINCOLN AVE.                         999 GRANT AVENUE              TENANT
          #8                                        NOVATO CA 94945
          SAN RAFAEL CA 94901




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 254
          Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 254 of
                                                             273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.139.   MR. FRANK TRAHAN                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,455.00
          461 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
          # 151                                    NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.140.   NANCY CHERRY                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,925.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          # 10                                     NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.141.   NATALIE ANECHE                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,650.00
          39 CLAY COURT                            999 GRANT AVENUE              TENANT
          NOVATO CA 94949                          NOVATO CA 94945

          Owner’s name and address                 Location of the property      Description of the property   Value

21.142.   NHO T. KELLEY                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,400.00
          1129 3RD ST.                             999 GRANT AVENUE              TENANT
          #1                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.143.   NORMA BAKER                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,650.00
          21 CLAY COURT                            999 GRANT AVENUE              TENANT
          NOVATO CA 94949                          NOVATO CA 94945

          Owner’s name and address                 Location of the property      Description of the property   Value

21.144.   NORTH BAY LIGHTING AND ELECTRICAL        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $4,624.00
          SUPPLY, INC.                             999 GRANT AVENUE              TENANT
          37 DUFFY PL                              NOVATO CA 94945
          37
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.145.   NORTON FINE ART HANDLING/VINCENT         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $7,000.00
          ZUARDO                                   999 GRANT AVENUE              TENANT
          23 DUFFY PL                              NOVATO CA 94945
          23B
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.146.   OBERKAMPER & ASSOC.                      UMPQUA BANK                   DEPOSIT - COMMERCIAL          $11,342.00
          7200 REDWOOD BLVD                        999 GRANT AVENUE              TENANT
          308                                      NOVATO CA 94945
          NOVATO CA 94947

          Owner’s name and address                 Location of the property      Description of the property   Value

21.147.   OSMAR LOPEZ                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,050.00
          7 MERRYDALE RD.                          999 GRANT AVENUE              TENANT
          #4                                       NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.148.   OVANES KOGOSOV                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          515 B STREET                             999 GRANT AVENUE              TENANT
          #7                                       NOVATO CA 94945
          SAN RAFAEL CA 94901




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 255
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 255 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.149.   PABLO MARTINEZ-OLIVERA                   UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          # 18                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.150.   PAUL CUNNINGHAM                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
          1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
          # 11                                     NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.151.   PAUL E DROSTALEK                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,600.00
          406 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
          SAN RAFAEL CA 94901                      NOVATO CA 94945

          Owner’s name and address                 Location of the property      Description of the property   Value

21.152.   PEDRO MARINO                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
          885 BROADWAY                             999 GRANT AVENUE              TENANT
          #4                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.153.   PETER FREEMAN                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,495.00
          885 BROADWAY                             999 GRANT AVENUE              TENANT
          # 10                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.154.   PRECISION BODY SHOP & DETAIL             UMPQUA BANK                   DEPOSIT - COMMERCIAL          $11,181.00
          37 DUFFY PL                              999 GRANT AVENUE              TENANT
          37                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.155.   PRISCILLA PARRA                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,750.00
          1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
          # 17                                     NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.156.   RAFAEL CARILLO                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $975.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          # 14                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.157.   RAFAEL GARCIA                            UMPQUA BANK                   DEPOSIT - COMMERCIAL          $700.00
          359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
          22                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.158.   RAFAEL GARCIA RODRIGUEZ                  UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,400.00
          359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
          24                                       NOVATO CA 94945
          NOVATO CA 94949




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 256
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 256 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                    Case number (if known) 20-30604

          Owner’s name and address                  Location of the property      Description of the property   Value

21.159.   RAFAEL TORRES                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          16914 SONOMA HWY                          999 GRANT AVENUE              TENANT
          # 15                                      NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                  Location of the property      Description of the property   Value

21.160.   RALPH JON LEANHARDT                       UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,200.00
          7 MERRYDALE RD.                           999 GRANT AVENUE              TENANT
          #8                                        NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                  Location of the property      Description of the property   Value

21.161.   RAND KNOX                                 UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $690.00
          392 WOODLAND AVE.                         999 GRANT AVENUE              TENANT
          SAN RAFAEL CA 94901                       NOVATO CA 94945

          Owner’s name and address                  Location of the property      Description of the property   Value

21.162.   REVECCA OCHOA                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $825.00
          1506 VALLEJO AVE.                         999 GRANT AVENUE              TENANT
          #7                                        NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                  Location of the property      Description of the property   Value

21.163.   RICHARD MULLIN                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,125.00
          107 MARIN ST                              999 GRANT AVENUE              TENANT
          #4                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.164.   RIGHT AT HOME - HOMECARE MARIN,           UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,190.00
          LLC                                       999 GRANT AVENUE              TENANT
          121 PAUL DR                               NOVATO CA 94945
          121A-2
          SAN RAFAEL CA 94903

          Owner’s name and address                  Location of the property      Description of the property   Value

21.165.   ROBERT BATES                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,043.00
          515 B STREET                              999 GRANT AVENUE              TENANT
          #8                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.166.   ROBERT HUBBS                              UMPQUA BANK                   DEPOSIT - COMMERCIAL          $420.00
          121 PAUL DR                               999 GRANT AVENUE              TENANT
          121D                                      NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                  Location of the property      Description of the property   Value

21.167.   ROBERT WYNNE                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
          419 PROSPECT DRIVE                        999 GRANT AVENUE              TENANT
          #5                                        NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                  Location of the property      Description of the property   Value

21.168.   RONALD SIMMONS                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,800.00
          59 IGNACIO LANE                           999 GRANT AVENUE              TENANT
          #4                                        NOVATO CA 94945
          NOVATO CA 94949




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 257
          Case: 20-30579         Doc# 34       Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 257 of
                                                             273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.169.   SANDRA SANTANA                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,000.00
          461 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
          # 153                                    NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.170.   SCOTT DONNELLAN & LISA GRUNDY /          UMPQUA BANK                   DEPOSIT - COMMERCIAL          $36,850.30
          ROOST                                    999 GRANT AVENUE              TENANT
          C/O KENNETH SPERANDIO, JR.               NOVATO CA 94945
          665 CHESTNUT ST
          3RD FL.
          SAN FRANCISCO CA 94133

          Owner’s name and address                 Location of the property      Description of the property   Value

21.171.   SCOTT STOKES                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $500.00
          419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
          #3                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.172.   SERAFIN CARRANZA-BRAVO                   UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,995.00
          355 BOYES BLVD.                          999 GRANT AVENUE              TENANT
          #6                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.173.   SETH CAETANO                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
          16914 SONOMA HWY                         999 GRANT AVENUE              TENANT
          # 10                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.174.   SHAHRAM GHODSIAN / TRUSH                 UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,612.50
          CONSTRUCTION                             999 GRANT AVENUE              TENANT
          200 GATE FIVE RD                         NOVATO CA 94945
          104, 201
          SAUSALITO CA 94965

          Owner’s name and address                 Location of the property      Description of the property   Value

21.175.   SHANNON CAVANAUGH                        UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,100.00
          1129 3RD ST.                             999 GRANT AVENUE              TENANT
          #2                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.176.   SHAWN J. CURTIN, ATTORNEY                UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,015.00
          117 PAUL DR                              999 GRANT AVENUE              TENANT
          117C                                     NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.177.   SIMMONDS & ASSOCIATES, INC               UMPQUA BANK                   DEPOSIT - COMMERCIAL          $1,000.00
          359 BEL MARIN KEYS BLVD                  999 GRANT AVENUE              TENANT
          03                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.178.   SINGLEPOINT DESIGN BUILD                 UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,600.00
          200 GATE FIVE RD                         999 GRANT AVENUE              TENANT
          109                                      NOVATO CA 94945
          SAUSALITO CA 94965


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 258
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 258 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.179.   SOMPON DUMRONGDONTRI                     UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,995.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          #5                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.180.   SOROOSH POURMEHRABAN                     UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,000.00
          419 PROSPECT DRIVE                       999 GRANT AVENUE              TENANT
          #1                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.181.   STEPHANIE CHRISTINA MENDEZ               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $3,000.00
          1 CLAY COURT                             999 GRANT AVENUE              TENANT
          #5                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.182.   STEPHEN GILLIS                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,045.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          #1                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.183.   STEVEN HILL                              UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,850.00
          515 B STREET                             999 GRANT AVENUE              TENANT
          #5                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.184.   SUSAN HERD                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,700.00
          400 WOODLAND AVE.                        999 GRANT AVENUE              TENANT
          SAN RAFAEL CA 94901                      NOVATO CA 94945

          Owner’s name and address                 Location of the property      Description of the property   Value

21.185.   SUSANA MORENO                            UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $3,000.00
          37 CLAY COURT                            999 GRANT AVENUE              TENANT
          NOVATO CA 94949                          NOVATO CA 94945

          Owner’s name and address                 Location of the property      Description of the property   Value

21.186.   SYLVIA ESPINOZA                          UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,800.00
          1129 3RD ST.                             999 GRANT AVENUE              TENANT
          #3                                       NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.187.   TARA HIGGINS & MORGAN DALY,              UMPQUA BANK                   DEPOSIT - COMMERCIAL          $895.00
          ATTORNEYS AT LAW                         999 GRANT AVENUE              TENANT
          121 PAUL DR                              NOVATO CA 94945
          121A
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.188.   TARAH TURNER                             UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $3,000.00
          17 CLAY COURT                            999 GRANT AVENUE              TENANT
          NOVATO CA 94949                          NOVATO CA 94945




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 259
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 259 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.189.   TERA & ALFREDO ANACONA / CIBO OF         UMPQUA BANK                   DEPOSIT - COMMERCIAL          $5,500.00
          SAUSALITO                                999 GRANT AVENUE              TENANT
          200 GATE FIVE RD                         NOVATO CA 94945
          105
          SAUSALITO CA 94965

          Owner’s name and address                 Location of the property      Description of the property   Value

21.190.   THEODORE OMALLEY                         UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,250.00
          1315 LINCOLN AVE.                        999 GRANT AVENUE              TENANT
          # 16                                     NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.191.   THOMAS FETHERSTON / CUSTOM               UMPQUA BANK                   DEPOSIT - COMMERCIAL          $8,136.25
          FURNITURE DESIGN STUDIOS                 999 GRANT AVENUE              TENANT
          31 DUFFY PL                              NOVATO CA 94945
          31
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.192.   THREE FIFTY IGNACIO CONDOMINIUM          UMPQUA BANK                   BANK ACCOUNT                  $37,226.05
          ASSOCIATION                              999 GRANT AVENUE
          350 IGNACIO BLVD #300                    NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.193.   TIM MAIN                                 UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,900.00
          1 HAMMONDALE CT                          999 GRANT AVENUE              TENANT
          #B                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.194.   TYREE CLAY                               UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,200.00
          107 MARIN ST                             999 GRANT AVENUE              TENANT
          #2                                       NOVATO CA 94945
          SAN RAFAEL CA 94901

          Owner’s name and address                 Location of the property      Description of the property   Value

21.195.   VICTOR BERMUDEZ-MENDOZA                  UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $1,995.00
          355 BOYES BLVD.                          999 GRANT AVENUE              TENANT
          #8                                       NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.196.   VICTOR ESCOBAR                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,836.00
          885 BROADWAY                             999 GRANT AVENUE              TENANT
          # 14                                     NOVATO CA 94945
          SONOMA CA 95476

          Owner’s name and address                 Location of the property      Description of the property   Value

21.197.   VICTOR GRAMAJO                           UMPQUA BANK                   DEPOSIT - RESIDENTIAL         $2,750.00
          501 IGNACIO BLVD                         999 GRANT AVENUE              TENANT
          # 313                                    NOVATO CA 94945
          NOVATO CA 94949

          Owner’s name and address                 Location of the property      Description of the property   Value

21.198.   W.G.I. FABRICATIONS                      UMPQUA BANK                   DEPOSIT - COMMERCIAL          $2,103.00
          25 DUFFY PL                              999 GRANT AVENUE              TENANT
          25B                                      NOVATO CA 94945
          SAN RAFAEL CA 94901



Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 260
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 260 of
                                                            273
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

          Owner’s name and address                 Location of the property      Description of the property   Value

21.199.   WEST COAST REPORTERS - DAILY USE -       UMPQUA BANK                   DEPOSIT - COMMERCIAL          $400.00
          VACANT                                   999 GRANT AVENUE              TENANT
          117 PAUL DR                              NOVATO CA 94945
          117A, 119B, 119C
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.200.   WEST COAST REPORTERS, INC.               UMPQUA BANK                   DEPOSIT - COMMERCIAL          $4,875.00
          117 PAUL DR                              999 GRANT AVENUE              TENANT
          117A, 119B, 119C                         NOVATO CA 94945
          SAN RAFAEL CA 94903

          Owner’s name and address                 Location of the property      Description of the property   Value

21.201.   WHITEHALL-PARKER SECURITIES, INC.        UMPQUA BANK                   DEPOSIT - COMMERCIAL          $3,500.00
          117 PAUL DR                              999 GRANT AVENUE              TENANT
          117B                                     NOVATO CA 94945
          SAN RAFAEL CA 94903




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 261
          Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                  Page 261 of
                                                            273
Debtor      Professional Financial Investors, Inc.                                                                      Case number (if known) 20-30604



    Part 12: Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
■     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
      regardless of the medium affected (air, land, water, or any other medium).
■     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
      formerly owned, operated, or utilized.
■     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or
      a similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
    settlements and orders.
      þ No
      ¨ Yes. Provide details below.
          Case title                                  Court or agency name and address            Nature of the case                   Status of case

22.1.     _______________________________             _______________________________             __________________________           ¨ Pending
                                                      _______________________________
          Case number                                 _______________________________                                                  ¨ On appeal
          _______________________________
                                                      _______________________________                                                  ¨ Concluded


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

23.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




24. Has the debtor notified any governmental unit of any release of hazardous material?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

24.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 262
           Case: 20-30579               Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                              Page 262 of
                                                                      273
Debtor    Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604



 Part 13: Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

    ¨ None
         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.1.    PFI GLENWOOD LLC                             REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.2.    PROFESSIONAL INVESTORS 20 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.3.    PROFESSIONAL INVESTORS 21 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.4.    PROFESSIONAL INVESTORS 22 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.5.    PROFESSIONAL INVESTORS 23 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.6.    PROFESSIONAL INVESTORS 24 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.7.    PROFESSIONAL INVESTORS 25 LLC                REAL ESTATE                                   EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                                    Dates business existed
         NOVATO CA 94949
                                                                                                    From _____________ To Present




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 263
         Case: 20-30579             Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                            Page 263 of
                                                                  273
Debtor    Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or ITIN.

25.8.    PROFESSIONAL INVESTORS 26 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or ITIN.

25.9.    PROFESSIONAL INVESTORS 27 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or
                                                                                         ITIN.

25.10.   PROFESSIONAL INVESTORS 28 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or
                                                                                         ITIN.

25.11.   PROFESSIONAL INVESTORS 29 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or
                                                                                         ITIN.

25.12.   PROFESSIONAL INVESTORS 30 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or
                                                                                         ITIN.

25.13.   PROFESSIONAL INVESTORS 31 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present

         Business name and address                 Describe the nature of the business   Employer Identification number
                                                                                         Do not include Social Security number or
                                                                                         ITIN.

25.14.   PROFESSIONAL INVESTORS 32 LLC             REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                         Dates business existed
         NOVATO CA 94949
                                                                                         From _____________ To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 264
         Case: 20-30579          Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                      Page 264 of
                                                            273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.15.   PROFESSIONAL INVESTORS 33 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.16.   PROFESSIONAL INVESTORS 34 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.17.   PROFESSIONAL INVESTORS 35 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.18.   PROFESSIONAL INVESTORS 36 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.19.   PROFESSIONAL INVESTORS 37 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.20.   PROFESSIONAL INVESTORS 38 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.21.   PROFESSIONAL INVESTORS 39 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 265
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                      Page 265 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.22.   PROFESSIONAL INVESTORS 40 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.23.   PROFESSIONAL INVESTORS 41 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.24.   PROFESSIONAL INVESTORS 42 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.25.   PROFESSIONAL INVESTORS 43 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.26.   PROFESSIONAL INVESTORS 44 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.27.   PROFESSIONAL INVESTORS 45 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.28.   PROFESSIONAL INVESTORS 46 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 266
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                      Page 266 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.29.   PROFESSIONAL INVESTORS 47 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.30.   PROFESSIONAL INVESTORS 48 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.31.   PROFESSIONAL INVESTORS 49 LLC            REAL ESTATE                           EIN: XX-XXXXXXX
         350 IGNACIO BLVD
         STE 300                                                                        Dates business existed
         NOVATO CA 94949
                                                                                        From _____________ To Present

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.32.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND I, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.33.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND IV, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.34.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND IX, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.35.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND VII, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 267
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                      Page 267 of
                                                           273
Debtor   Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.36.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XII, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.37.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XIII, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.38.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XIV, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.39.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XV, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.40.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XVII, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949

         Business name and address                Describe the nature of the business   Employer Identification number
                                                                                        Do not include Social Security number or
                                                                                        ITIN.

25.41.   PROFESSIONAL INVESTORS                   REAL ESTATE                           EIN: XX-XXXXXXX
         SECURITY FUND XVIII, A CALIFORNIA
         LIMITED PARTNERSHIP                                                            Dates business existed
         350 IGNACIO BLVD
                                                                                        From _____________ To Present
         STE 300
         NOVATO CA 94949




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 268
         Case: 20-30579         Doc# 34      Filed: 08/18/20 Entered: 08/18/20 23:43:13                      Page 268 of
                                                           273
Debtor    Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

    ¨ None
         Name and address                                                                             Dates of service

26a.1.   ARMANINO LLP                                                                                 From 6/15/2020 To Present
         12657 ALCOSTA BLVD.
         SUITE 500
         SAN RAMON CA 94583

         Name and address                                                                             Dates of service

26a.2.   JAREK ROMERO                                                                                 From 3/20/2014 To 8/12/2020
         Address Intentionally Omitted

         Name and address                                                                             Dates of service

26a.3.   KENNETH CASEY                                                                                From 10/31/1975 To 5/6/2020
         350 IGNACIO BLVD.
         SUITE 300
         NOVATO CA 94949

         Name and address                                                                             Dates of service

26a.4.   LESLIE WALLACH                                                                               From 3/11/2002 To 7/2/2020
         Address Intentionally Omitted

         Name and address                                                                             Dates of service

26a.5.   LEWIS WALLACH                                                                                From 4/19/1990 To 6/18/2020
         Address Intentionally Omitted

         Name and address                                                                             Dates of service

26a.6.   MANUEL ROMERO                                                                                From 7/31/2006 To 6/30/2020
         Address Intentionally Omitted

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

    þ None
         Name and address                                                                             Dates of service

26b.1.   ____________________________________________________________________                         From ______________ To ______________
         ____________________________________________________________________
         ____________________________________________________________________
         ____________________________________________________________________




26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

    ¨ None
         Name and address                                                                             If any books of account and records are
                                                                                                      unavailable, explain why

26c.1.   ARMANINO LLP                                                                                 UNDER INVESTIGATION
         12657 ALCOSTA BLVD.
         SUITE 500
         SAN RAMON CA 94583




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 269
         Case: 20-30579              Doc# 34         Filed: 08/18/20 Entered: 08/18/20 23:43:13                             Page 269 of
                                                                   273
Debtor    Professional Financial Investors, Inc.                                                                      Case number (if known) 20-30604

          Name and address                                                                              If any books of account and records are
                                                                                                        unavailable, explain why

26c.2.    JAREK ROMERO                                                                                  ____________________________________
          Address Intentionally Omitted




26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

    ¨ None
          Name and address

26d.1.    SEE, GLOBAL NOTES




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

    þ No
    ¨ Yes. Give the details about the two most recent inventories.
         Name of the person who supervised the taking of the inventory                   Date of inventory     The dollar amount and basis (cost,
                                                                                                               market, or other basis) of each
                                                                                                               inventory

27.1.    __________________________________________________________                      _______________ $_____________________________
         Name and address of the person who has possession of inventory
         records
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling
    shareholders, or other people in control of the debtor at the time of the filing of this case.
         Name and address                           Position                                Nature of any interest                % of interest, if any

28.1.    CHARLENE ALBANESE                          SOLE DIRECTOR, PRESIDENT,               N/A                                   N/A
         Address Intentionally Omitted              CHIEF ADMINISTRATIVE
                                                    OFFICER/SECRETARY, CHIEF
                                                    FINANCIAL OFFICER &
                                                    TRUSTEE AND LIFETIME
                                                    INCOME BENEFICIARY OF
                                                    KENNETH J. CASEY
                                                    IRREVOCABLE TRUST

         Name and address                           Position                                Nature of any interest                % of interest, if any

28.2.    KENNETH J. CASEY IRREVOCABLE               SHAREHOLDER                             SOLE SHAREHOLDER                      100.00%
         TRUST
         PO BOX 625
         LARKSPUR CA 94977




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 270
         Case: 20-30579              Doc# 34          Filed: 08/18/20 Entered: 08/18/20 23:43:13                              Page 270 of
                                                                    273
Debtor    Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604

         Name and address                          Position                               Nature of any interest               % of interest, if any

28.3.    MICHAEL HOGAN                             CHIEF RESTRUCTURING                    N/A                                  N/A
         ARMANINO LLP                              OFFICER
         12657 ALCOSTA BLVD
         STE 500
         SAN RAMON 94583




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
    partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
    positions?
    ¨ No
    þ Yes. Identify below.
         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.1.    KENNETH J. CASEY                   FOUNDER & CHAIRMAN                  __________________________ From 8/15/1990 To 5/6/2020
         350 IGNACIO BLVD.
         SUITE 300
         NOVATO CA 94949

         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.2.    LESLIE WALLACH                     CHIEF ADMINISTRATIVE                N/A                                 From 12/2/2019 To 7/2/2020
         Address Intentionally Omitted      OFFICER/SECRETARY

         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.3.    LEWIS WALLACH                      PRESIDENT                           N/A                                 From 1/8/2005 To 6/18/2020
         Address Intentionally Omitted

         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.4.    MANUEL ROMERO                      CHIEF FINANCIAL OFFICER             N/A                                 From 12/2/2019 To 6/30/2020
         Address Intentionally Omitted




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

    ¨ No
    þ Yes. Identify below
         Name and address of recipient             Amount of             Description of property Dates                    Reason for providing
                                                   money or value                                                         the value
                                                   of property

30.1.    SEE, RESPONSE AT PART 2, NO. 4            $_____________        ____________________ _______________ ____________________
         Relationship to debtor
         _______________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 271
         Case: 20-30579              Doc# 34           Filed: 08/18/20 Entered: 08/18/20 23:43:13                           Page 271 of
                                                                     273
Debtor    Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
    þ No
    ¨ Yes. Identify below
         Name of the parent corporation                                    Employer Identification number of the parent
                                                                           corporation

31.1.    __________________________________________________________        EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension
    fund?
    þ No
    ¨ Yes. Identify below
         Name of the pension fund                                          Employer Identification number of the pension fund

32.1.    __________________________________________________________        EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 272
         Case: 20-30579             Doc# 34    Filed: 08/18/20 Entered: 08/18/20 23:43:13                    Page 272 of
                                                             273
Debtor      Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604



 Part 14: Signature and Declaration

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

    I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
    is true and correct.

    I declare under penalty of perjury that the foregoing is true and correct.


                           8/18/2020
                           MM/DD/YYYY




    û _______________________________________________________ Printed name                            Michael Hogan
         Signature of individual signing on behalf of the debtor




         Position or relationship to debtor                        Chief Restructuring Officer


    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

    þ No
    ¨ Yes




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 273
           Case: 20-30579                              Doc# 34              Filed: 08/18/20 Entered: 08/18/20 23:43:13       Page 273 of
                                                                                          273
